OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21531 TFS Capital Investment Trust (Exact name of registrant as specified in charter) 1800 Bayberry Court, Suite 103Richmond, Virginia (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(804) 484-1401 Date of fiscal year end:October 31, 2010 Date of reporting period: January 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS January 31, 2010 (Unaudited) COMMON STOCKS - 84.3% Shares Value Consumer Discretionary - 13.2% Auto Components - 1.8% American Axle & Manufacturing Holdings, Inc. (a) $ ArvinMeritor, Inc. (a) Ballard Power Systems, Inc. (a) China Automotive Systems, Inc. (a) Cooper Tire & Rubber Company (b) Dana Holding Corporation (a) (b) Drew Industries, Inc. (a) Exide Technologies (a) Federal-Mogul Corporation (a) (b) Gentex Corporation Goodyear Tire & Rubber Company (The) (a) (b) Modine Manufacturing Company (a) (b) SORL Auto Parts, Inc. (a) Spartan Motors, Inc. Standard Motor Products, Inc. (a) Stoneridge, Inc. (a) Tenneco, Inc. (a) (b) Tongxin International Ltd. (a) WABCO Holdings, Inc. (b) Westport Innovations, Inc. (a) Wonder Auto Technology, Inc. (a) (b) Automobiles - 0.2% Harley-Davidson, Inc. Kandi Technologies Corporation (a) Thor Industries, Inc. (b) Distributors - 0.0% Core-Mark Holding Company, Inc. (a) Diversified Consumer Services - 0.9% Brink's Home Security Holdings, Inc. (a) Career Education Corporation (a) (b) China Education Alliance, Inc. (a) ChinaCast Education Corporation (a) Coinstar, Inc. (a) Corinthian Colleges, Inc. (a) CPI Corporation Grand Canyon Education, Inc. (a) Hillenbrand, Inc. (b) Regis Corporation Service Corporation International Sotheby's Steiner Leisure Ltd. (a) Universal Technical Institute, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Consumer Discretionary - 13.2% (Continued) Hotels, Restaurants & Leisure - 2.1% AFC Enterprises, Inc. (a) $ Ambassadors Group, Inc. Ameristar Casinos, Inc. Bob Evans Farms, Inc. Boyd Gaming Corporation (a) Brinker International, Inc. (b) Carrols Restaurant Group, Inc. (a) CEC Entertainment, Inc. (a) Cedar Fair, L.P. Chipotle Mexican Grill, Inc. - Class A (a) (b) CKE Restaurants, Inc. Cracker Barrel Old Country Store, Inc. Denny's Corporation (a) (b) DineEquity, Inc. (a) (b) Domino's Pizza, Inc. (a) Einstein Noah Restaurant Group, Inc. (a) Frisch's Restaurants, Inc. International Speedway Corporation - Class A (b) Interstate Hotels & Resorts, Inc. (a) Interval Leisure Group, Inc. (a) Isle of Capri Casinos, Inc. (a) Jamba, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) Marcus Corporation Orient-Express Hotels Ltd. - Class A (a) Panera Bread Company - Class A (a) Papa John's International, Inc. (a) (b) Pinnacle Entertainment, Inc. (a) Red Lion Hotels Corporation (a) Red Robin Gourmet Burgers, Inc. (a) Rick's Cabaret International, Inc. (a) Ruth's Hospitality Group, Inc. (a) Shuffle Master, Inc. (a) Sonic Corporation (a) Speedway Motorsports, Inc. Steak n Shake Company (The) (a) Texas Roadhouse, Inc. (a) Universal Travel Group (a) Wendy's/Arby's Group, Inc. - Class A (b) Youbet.com, Inc. (a) Household Durables - 1.0% Blyth, Inc. Deer Consumer Products, Inc. (a) Furniture Brands International, Inc. (a) Helen of Troy Ltd. (a) (b) Hovnanian Enterprises, Inc. - Class A (a) Jarden Corporation (b) La-Z-Boy, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Consumer Discretionary - 13.2% (Continued) Household Durables - 1.0% (Continued) M/I Homes, Inc. (a) $ Meritage Homes Corporation (a) National Presto Industries, Inc. NIVS IntelliMedia Technology Group, Inc. (a) Sealy Corporation (a) Standard Pacific Corporation (a) (b) Universal Electronics, Inc. (a) Internet & Catalog Retail - 0.2% 1-800-FLOWERS.COM, Inc. - Class A (a) drugstore.com, inc. (a) Netflix, Inc. (a) NutriSystem, Inc. Orbitz Worldwide, Inc. (a) Overstock.com, Inc. (a) U.S. Auto Parts Network, Inc. (a) Vitacost.com, Inc. (a) Leisure Equipment & Products - 0.4% Eastman Kodak Company (a) JAKKS Pacific, Inc. (a) LeapFrog Enterprises, Inc. (a) Polaris Industries, Inc. RC2 Corporation (a) (b) Smith & Wesson Holding Corporation (a) Media - 2.0% A.H. Belo Corporation - Class A Alloy, Inc. (a) Arbitron, Inc. (b) Ascent Media Corporation - Class A (a) Carmike Cinemas, Inc. (a) Cinemark Holdings, Inc. CKX, Inc. (a) CTC Media, Inc. (a) (b) DISH Network Corporation - Class A (a) Dolan Media Company (a) DreamWorks Animation SKG, Inc. - Class A (a) (b) E.W. Scripps Company (The) - Class A (a) Entercom Communications Corporation (a) Entravision Communications Corporation - Class A (a) Global Sources Ltd. (a) Gray Television, Inc. (a) Harte-Hanks, Inc. IMAX Corporation (a) Interactive Data Corporation (b) InterCLICK, Inc. (a) Journal Communications, Inc. Knology, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Consumer Discretionary - 13.2% (Continued) Media - 2.0% (Continued) Lee Enterprises, Inc. (a) $ Liberty Global, Inc. - Class A (a) LIN TV Corporation - Class A (a) Lions Gate Entertainment Corporation (a) Live Nation, Inc. (a) LodgeNet Interactive Corporation (a) (b) Martha Stewart Living Omnimedia, Inc. - Class A (a) McClatchy Company (The) - Class A MDC Partners, Inc. (a) Mediacom Communications Corporation (a) National Cinemedia, Inc. New York Times Company (The) - Class A (a) Playboy Enterprises, Inc. (a) Radio One, Inc. (a) RCN Corporation (a) Scholastic Corporation SearchMedia Holdings Ltd. (a) Sinclair Broadcast Group, Inc. - Class A (a) SIRIUS XM Radio, Inc. (a) Valassis Communications, Inc. (a) Value Line, Inc. Warner Music Group Corporation (a) Multi-Line Retail - 0.5% 99¢ Only Stores (a) Dillard's, Inc. (b) Retail Ventures, Inc. (a) Tuesday Morning Corporation (a) Specialty Retail - 2.1% America's Car-Mart, Inc. (a) Asbury Automotive Group, Inc. (a) AutoChina International Ltd. (a) AutoNation, Inc. (a) Barnes & Noble, Inc. bebe stores, inc. Best Buy Company, Inc. Big 5 Sporting Goods Corporation Books-A-Million, Inc. Borders Group, Inc. (a) Brown Shoe Company, Inc. Cache, Inc. (a) Casual Male Retail Group, Inc. (a) Cato Corporation (The) - Class A Charming Shoppes, Inc. (a) Chico's FAS, Inc. (a) Children's Place Retail Stores, Inc. (The) (a) China Auto Logistics, Inc. (a) Christopher & Banks Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Consumer Discretionary - 13.2% (Continued) Specialty Retail - 2.1% (Continued) Citi Trends, Inc. (a) $ Coldwater Creek, Inc. (a) Collective Brands, Inc. (a) Dick's Sporting Goods, Inc. (a) Finish Line, Inc. (The) - Class A Genesco, Inc. (a) Hot Topic, Inc. (a) Kirkland's, Inc. (a) Lithia Motors, Inc. (a) Lumber Liquidators Holdings, Inc. (a) (b) MarineMax, Inc. (a) Midas, Inc. (a) Monro Muffler Brake, Inc. New York & Company, Inc. (a) OfficeMax, Inc. (a) (b) Pacific Sunwear of California, Inc. (a) PetSmart, Inc. Pier 1 Imports, Inc. (a) Rent-A-Center, Inc. (a) rue21, inc. (a) Select Comfort Corporation (a) Shoe Carnival, Inc. (a) Signet Jewelers Ltd. (a) (b) Sonic Automotive, Inc. - Class A (a) Stage Stores, Inc. Stein Mart, Inc. (a) Talbots, Inc. (The) (a) TravelCenters of America, LLC (a) Ulta Salon, Cosmetics & Fragrance, Inc. (a) (b) Vitamin Shoppe, Inc. (a) West Marine, Inc. (a) Wet Seal, Inc. (The) - Class A (a) Textiles, Apparel & Luxury Goods - 2.0% American Apparel, Inc. (a) Carter's, Inc. (a) (b) Columbia Sportswear Company Crocs, Inc. (a) Culp, Inc. (a) FGX International Holdings Ltd. (a) Fossil, Inc. (a) (b) G-III Apparel Group Ltd. (a) Iconix Brand Group, Inc. (a) Joe's Jeans, Inc. (a) Jones Apparel Group, Inc. (b) Kenneth Cole Productions, Inc. (a) LJ International, Inc. (a) Maidenform Brands, Inc. (a) Oxford Industries, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Consumer Discretionary - 13.2% (Continued) Textiles, Apparel & Luxury Goods - 2.0% (Continued) Perry Ellis International, Inc. (a) $ Phillips-Van Heusen Corporation (b) Quiksilver, Inc. (a) (b) Skechers U.S.A., Inc. - Class A (a) Steven Madden Ltd. (a) Unifi, Inc. (a) UniFirst Corporation (b) Warnaco Group, Inc. (The) (a) (b) Wolverine World Wide, Inc. (b) Consumer Staples - 2.3% Beverages - 0.0% Boston Beer Company, Inc. (The) - Class A (a) Coca-Cola Bottling Company Consolidated Cott Corporation (a) MGP Ingredients, Inc. (a) National Beverage Corporation (a) Food & Staples Retailing - 0.3% Andersons, Inc. (The) BJ's Wholesale Club, Inc. (a) (b) Ingles Markets, Inc. - Class A Pantry, Inc. (a) PriceSmart, Inc. Rite Aid Corporation (a) SUPERVALU, Inc. Susser Holdings Corporation (a) Winn-Dixie Stores, Inc. (a) Food Products - 1.3% AgFeed Industries, Inc. (a) Alico, Inc. American Lorain Corporation (a) B&G Foods, Inc. (b) China Marine Food Group Ltd. (a) Chiquita Brands International, Inc. (a) Corn Products International, Inc. (b) Cosan Ltd. - Class A (a) Darling International, Inc. (a) (b) Del Monte Foods Company (b) Fresh Del Monte Produce, Inc. (a) (b) Hormel Foods Corporation HQ Sustainable Maritime Industries, Inc. (a) Imperial Sugar Company J & J Snack Foods Corporation John B. Sanfilippo & Son, Inc. (a) Origin Agritech Ltd. (a) Pilgrim's Pride Corporation (a) Reddy Ice Holdings, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Consumer Staples - 2.3% (Continued) Food Products - 1.3% (Continued) SkyPeople Fruit Juice, Inc. (a) $ SunOpta, Inc. (a) Yuhe International, Inc. (a) Zhongpin, Inc. (a) Household Products - 0.1% Central Garden & Pet Company - Class A (a) Oil-Dri Corporation of America (b) Orchids Paper Products Company (a) WD-40 Company Personal Products - 0.6% China-Biotics, Inc. (a) Elizabeth Arden, Inc. (a) Inter Parfums, Inc. NBTY, Inc. (a) Nu Skin Enterprises, Inc. - Class A (b) Prestige Brands Holdings, Inc. (a) (b) Revlon, Inc. (a) Schiff Nutrition International, Inc. (a) Tiens Biotech Group USA, Inc. (a) Energy - 5.1% Energy Equipment & Services - 1.4% Basic Energy Services, Inc. (a) Bristow Group, Inc. (a) (b) Cal Dive International, Inc. (a) (b) ENGlobal Corporation (a) Exterran Holdings, Inc. (a) Exterran Partners, L.P. Geokinetics, Inc. (a) Helix Energy Solutions Group, Inc. (a) Hercules Offshore, Inc. (a) ION Geophysical Corporation (a) Lufkin Industries, Inc. Matrix Service Company (a) North American Energy Partners, Inc. (a) Oceaneering International, Inc. (a) (b) Patterson-UTI Energy, Inc. Pioneer Drilling Company (a) Precision Drilling Trust (a) SEACOR Holdings, Inc. (a) Superior Energy Services, Inc. (a) T-3 Energy Services, Inc. (a) Tesco Corporation (a) Union Drilling, Inc. (a) Vantage Drilling Company (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Energy - 5.1% (Continued) Oil, Gas & Consumable Fuels - 3.7% Alon USA Energy, Inc. $ American Oil & Gas, Inc. (a) Apco Oil and Gas International, Inc. Approach Resources, Inc. (a) (b) Atlas Pipeline Holdings, L.P. Atlas Pipeline Partners, L.P. BioFuel Energy Corporation (a) BPZ Resources, Inc. (a) Breitburn Energy Partners, L.P. Brigham Exploration Company (a) Buckeye GP Holdings, L.P. Callon Petroleum Company (a) Calumet Specialty Products Partners, L.P. Capital Product Partners, L.P. China Integrated Energy, Inc. (a) China North East Petroleum Holdings Ltd. (a) Clayton Williams Energy, Inc. (a) Constellation Energy Partners, LLC Contango Oil & Gas Company (a) Cross Timbers Royalty Trust Crosstex Energy, Inc. Crosstex Energy, L.P. CVR Energy, Inc. (a) (b) DCP Midstream Partners, L.P. Delek US Holdings, Inc. Delta Petroleum Corporation (a) Denbury Resources, Inc. (a) DHT Maritime, Inc. Dorchester Minerals, L.P. Eagle Rock Energy Partners, L.P. Enbridge Energy Management, LLC (a) Encore Acquisition Company (a) Encore Energy Partners, L.P. Endeavour International Corporation (a) Energy Partners Ltd. (a) Enterra Energy Trust (a) EV Energy Partners, L.P. EXCO Resources, Inc. Forest Oil Corporation (a) Frontline Ltd. FX Energy, Inc. (a) Gastar Exploration Ltd. (a) Genesis Energy, L.P. GeoResources, Inc. (a) Gran Tierra Energy, Inc. (a) Green Plains Renewable Energy, Inc. (a) Gulfport Energy Corporation (a) Holly Energy Partners, L.P. Houston American Energy Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Energy - 5.1% (Continued) Oil, Gas & Consumable Fuels - 3.7% (Continued) Hugoton Royalty Trust $ International Coal Group, Inc. (a) Ivanhoe Energy, Inc. (a) Kodiak Oil & Gas Corporation (a) K-Sea Transportation Partners, L.P. Legacy Reserves, L.P. Magnum Hunter Resources Corporation (a) Mariner Energy, Inc. (a) MarkWest Energy Partners, L.P. Martin Midstream Partners, L.P. McMoRan Exploration Company (a) NuStar GP Holdings, LLC Panhandle Oil & Gas, Inc. 14 Penn Virginia GP Holdings, L.P. Permian Basin Royalty Trust Petroleum Development Corporation (a) (b) PetroQuest Energy, Inc. (a) (b) Pioneer Southwest Energy Partners, L.P. Provident Energy Trust Quicksilver Gas Services, L.P. Quicksilver Resources, Inc. (a) RAM Energy Resources, Inc. (a) Resolute Energy Corporation (a) Rex Energy Corporation (a) Rosetta Resources, Inc. (a) Sabine Royalty Trust San Juan Basin Royalty Trust SandRidge Energy, Inc. (a) Southern Union Company (b) Stone Energy Corporation (a) Sunoco, Inc. Teekay Corporation Teekay Offshore Partners, L.P. Teekay Tankers Ltd. - Class A Tesoro Corporation Toreador Resources Corporation (a) Transatlantic Petroleum Ltd. (a) TransMontaigne Partners, L.P. Tsakos Energy Navigation Ltd. USEC, Inc. (a) (b) VAALCO Energy, Inc. (a) Vanguard Natural Resources, LLC Warren Resources, Inc. (a) Western Refining, Inc. (a) Williams Pipeline Partners, L.P. Financials - 15.2% Capital Markets - 2.0% Allied Capital Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Financials - 15.2% (Continued) Capital Markets - 2.0% (Continued) American Capital Ltd. (a) $ Apollo Investment Corporation (b) BGC Partners, Inc. - Class A BlackRock Kelso Capital Corporation Blackstone Group, L.P. (The) Broadpoint Gleacher Securities Group, Inc. (a) Calamos Asset Management, Inc. - Class A Cowen Group, Inc. (a) Diamond Hill Investment Group (a) Duff & Phelps Corporation E*TRADE Financial Corporation (a) Epoch Holding Corporation FBR Capital Markets Corporation (a) (b) Fifth Street Finance Corporation Fortress Investment Group, LLC (a) GFI Group, Inc. Gladstone Investment Corporation Harris & Harris Group, Inc. (a) Hercules Technology Growth Capital, Inc. International Assets Holding Corporation (a) Investment Technology Group, Inc. (a) Kohlberg Capital Corporation LaBranche & Company, Inc. (a) Main Street Capital Corporation MCG Capital Corporation (a) (b) Morgan Stanley Northern Trust Corporation optionsXpress Holdings, Inc. PennantPark Investment Corporation Piper Jaffray Companies (a) RiskMetrics Group, Inc. (a) Rodman & Renshaw Capital Group, Inc. (a) Safeguard Scientifics, Inc. (a) SWS Group, Inc. TICC Capital Corporation TradeStation Group, Inc. (a) Triangle Capital Corporation U.S. Global Investors, Inc. Waddell & Reed Financial, Inc. - Class A Westwood Holdings Group, Inc. Commercial Banks - 4.8% 1st Source Corporation American National Bankshares, Inc. (a) Arrow Financial Corporation Associated Banc-Corp Athens Bancshares Corporation (a) BancFirst Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Financials - 15.2% (Continued) Commercial Banks - 4.8% (Continued) Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR $ Bank of Hawaii Corporation Bar Harbor Bankshares Camden National Corporation CapitalSource, Inc. (b) Capitol Bancorp Ltd. Cardinal Financial Corporation Cathay General Bancorp (b) Center Financial Corporation (a) CenterState Banks of Florida, Inc. CoBiz, Inc. Commerce Bancshares, Inc. (b) Community Trust Bancorporation, Inc. Cullen/Frost Bankers, Inc. First Chester County Corporation First Citizens BancShares, Inc. - Class A First Commonwealth Financial Corporation First Community Bancshares, Inc. First Financial Bancorporation First Financial Bankshares, Inc. First Financial Corporation First Merchants Corporation First Midwest Bancorp, Inc. Fulton Financial Corporation Glacier Bancorp, Inc. Harleysville National Corporation Heritage Financial Corporation Home BancShares, Inc. Hudson Valley Holding Corporation Huntington Bancshares, Inc. IBERIABANK Corporation Independent Bank Corporation Investors Bancorp, Inc. (a) KeyCorp Lakeland Financial Corporation Marshall & Ilsley Corporation (b) MB Financial, Inc. Metro Bancorporation, Inc. (a) Nara Bancorp, Inc. (a) National Penn Bancshares, Inc. NBT Bancorp, Inc. Old National Bancorp (b) OmniAmerican Bancorp, Inc. (a) Oriental Financial Group, Inc. Pacific Continental Corporation Pinnacle Financial Partners, Inc. (a) (b) Popular, Inc. (b) PrivateBancorp, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Financials - 15.2% (Continued) Commercial Banks - 4.8% (Continued) Renasant Corporation $ Republic Bancorp, Inc. - Class A Santander BanCorp (a) SCBT Financial Corporation Seacoast Banking Corporation of Florida Simmons First National Corporation - Class A Southside Bancshares, Inc. Southwest Bancorp, Inc. Sterling Bancorp Sterling Bancshares, Inc. Synovus Financial Corporation Taylor Capital Group, Inc. (a) Umpqua Holdings Corporation (b) Union First Market Bankshares Corporation United Community Banks, Inc. (a) (b) Univest Corporation of Pennsylvania Valley National Bancorp Washington Banking Company Washington Trust Bancorp, Inc. Webster Financial Corporation WesBanco, Inc. Westamerica Bancorporation (b) Western Alliance Bancorp (a) Whitney Holding Corporation Wilmington Trust Corporation Consumer Finance - 0.7% Advance America, Cash Advance Centers, Inc. American Express Company Cardtronics, Inc. (a) Cash America International, Inc. EZCORP, Inc. - Class A (a) First Cash Financial Services, Inc. (a) Nelnet, Inc. - Class A (b) World Acceptance Corporation (a) (b) Diversified Financial Services - 0.6% Atlas Acquisition Holdings Corporation (a) Bank of America Corporation BPW Acquisition Corporation (a) Compass Diversified Holdings, Inc. (b) DJSP Enterprises, Inc. (a) Encore Capital Group, Inc. (a) Financial Federal Corporation Interactive Brokers Group, Inc. - Class A (a) KKR Financial Holdings, LLC MarketAxess Holdings, Inc. Nasdaq OMX Group, Inc. (The) (a) Navios Maritime Acquisition Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Financials - 15.2% (Continued) Diversified Financial Services - 0.6% (Continued) NewStar Financial, Inc. (a) $ PICO Holdings, Inc. (a) Sports Properties Acquisition Corporation (a) Insurance - 4.0% Allied World Assurance Company Holdings Ltd. (b) Ambac Financial Group, Inc. (a) American Equity Investment Life Holding Company American Financial Group, Inc. (b) American Physicians Capital, Inc. American Safety Insurance Holdings Ltd. (a) AMERISAFE, Inc. (a) AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. (a) (b) Arthur J. Gallagher & Company Aspen Insurance Holdings Ltd. (b) CNA Surety Corporation (a) (b) Conseco, Inc. (a) Delphi Financial Group, Inc. - Class A (b) eHealth, Inc. (a) Employers Holdings, Inc. Endurance Specialty Holdings Ltd. Enstar Group Ltd. (a) Erie Indemnity Company - Class A (b) FBL Financial Group, Inc. - Class A (b) Flagstone Reinsurance Holdings Ltd. (b) Greenlight Capital Re Ltd. (a) Hallmark Financial Services, Inc. (a) Hanover Insurance Group, Inc. (The) Harleysville Group, Inc. Hilltop Holdings, Inc. - Series A (a) Horace Mann Educators Corporation (b) Infinity Property & Casualty Corporation Kansas City Life Insurance Company (b) Maiden Holdings Ltd. Max Capital Group Ltd. (b) MBIA, Inc. (a) Meadowbrook Insurance Group, Inc. (b) National Financial Partners Corporation (a) National Interstate Corporation National Western Life Insurance Company Navigators Group, Inc. (The) (a) NYMAGIC, Inc. OneBeacon Insurance Group Ltd. Phoenix Companies, Inc. (The) (a) Platinum Underwriters Holdings Ltd. (b) PMA Capital Corporation (a) Presidential Life Corporation Protective Life Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Financials - 15.2% (Continued) Insurance - 4.0% (Continued) Reinsurance Group of America, Inc. (b) $ Safety Insurance Group, Inc. SeaBright Insurance Holdings Ltd. (a) (b) Selective Insurance Group, Inc. State Auto Financial Corporation Symetra Financial Corporation (a) Tower Group, Inc. United America Indemnity Ltd. - Class A (a) United Fire & Casualty Company Unitrin, Inc. (b) Universal Insurance Holdings, Inc. Real Estate Investment Trusts - 2.0% Acadia Realty Trust Agree Realty Corporation American Capital Agency Corporation Anworth Mortgage Asset Corporation (b) Apollo Commercial Real Estate Finance, Inc. (a) Associated Estates Realty Corporation Capstead Mortgage Corporation (b) Care Investment Trust, Inc. Cedar Shopping Centers, Inc. Chimera Investment Corporation (b) Cogdell Spencer, Inc. Colonial Properties Trust Colony Financial, Inc. Cousins Properties, Inc. CreXus Investment Corporation (a) Cypress Sharpridge Investments, Inc. Duke Realty Corporation DuPont Fabros Technology, Inc. Dynex Capital, Inc. Education Realty Trust, Inc. (b) FelCor Lodging Trust, Inc. (a) First Industrial Realty Trust, Inc. (a) First Potomac Realty Trust Getty Realty Corporation Glimcher Realty Trust Government Properties Income Trust Gramercy Capital Corporation (a) Hersha Hospitality Trust Inland Real Estate Corporation Invesco Mortgage Capital, Inc. Investors Real Estate Trust Kite Realty Group Trust Lexington Realty Trust LTC Properties, Inc. Maguire Properties, Inc. (a) Medical Properties Trust, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Financials - 15.2% (Continued) Real Estate Investment Trusts - 2.0% (Continued) National Health Investors, Inc. $ New York Mortgage Trust, Inc. Newcastle Investment Corporation (a) Northstar Realty Finance Corporation RAIT Financial Trust (a) Redwood Trust, Inc. Resource Capital Corporation Retail Opportunity Investments Corporation (a) Saul Centers, Inc. (b) Senior Housing Properties Trust Sovran Self Storage, Inc. Starwood Property Trust, Inc. Strategic Hotels & Resorts, Inc. (a) Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A U-Store-It Trust Winthrop Realty Trust Real Estate Management & Development - 0.1% Altisource Portfolio Solutions, S.A. (a) Avatar Holdings, Inc. (a) Consolidated-Tomoka Land Company Forestar Group, Inc. (a) MI Developments, Inc. Tejon Ranch Company (a) Thrifts & Mortgage Finance - 1.0% Arlington Asset Investment Corporation (a) Astoria Financial Corporation Bank Mutual Corporation Beneficial Mutual Bancorp, Inc. (a) Berkshire Hills Bancorp, Inc. Brookline Bancorp, Inc. (b) Capitol Federal Financial Dime Community Bancshares, Inc. Doral Financial Corporation (a) Federal Agricultural Mortgage Corporation Federal National Mortgage Association (a) First Financial Holdings, Inc. First Niagara Financial Group, Inc. Flushing Financial Corporation Freddie Mac (a) NASB Financial, Inc. Northwest Bancshares, Inc. OceanFirst Financial Corporation Ocwen Financial Corporation (a) (b) PMI Group, Inc. (The) (a) TrustCo Bank Corporation United Financial Bancorp, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Financials - 15.2% (Continued) Thrifts & Mortgage Finance - 1.0% (Continued) United Western Bancorp, Inc. $ Washington Federal, Inc. Westfield Financial, Inc. WSFS Financial Corporation Health Care - 11.6% Biotechnology - 2.5% Achillion Pharmaceuticals, Inc. (a) Acorda Therapeutics, Inc. (a) Affymax, Inc. (a) Alkermes, Inc. (a) Allos Therapeutics, Inc. (a) Anadys Pharmaceuticals, Inc. (a) Arena Pharmaceuticals, Inc. (a) Ariad Pharmaceuticals, Inc. (a) ArQule, Inc. (a) Array BioPharma, Inc. (a) AVI BioPharma, Inc. (a) BioCryst Pharmaceuticals, Inc. (a) BioTime, Inc. (a) 50 Celera Corporation (a) Celldex Therapeutics, Inc. (a) Cepheid (a) Chelsea Therapeutics International, Inc. (a) China Biologic Products, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Curis, Inc. (a) Cytokinetics, Inc. (a) CytRx Corporation (a) Dynavax Technologies Corporation (a) Emergent BioSolutions, Inc. (a) (b) Enzon Pharmaceuticals, Inc. (a) Exact Sciences Corporation (a) Exelixis, Inc. (a) (b) Facet Biotech Corporation (a) Genomic Health, Inc. (a) Geron Corporation (a) GTx, Inc. (a) Halozyme Therapeutics, Inc. (a) Immunogen, Inc. (a) Immunomedics, Inc. (a) Incyte Corporation (a) InterMune, Inc. (a) Isis Pharmaceuticals, Inc. (a) Keryx Biopharmaceuticals, Inc. (a) Lexicon Pharmaceuticals, Inc. (a) Ligand Pharmaceuticals, Inc. (a) MannKind Corporation (a) Maxygen, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Health Care - 11.6% (Continued) Biotechnology - 2.5% (Continued) Myriad Genetics, Inc. (a) $ Neuralstem, Inc. (a) Neurocrine Biosciences, Inc. (a) NeurogesX, Inc. (a) Novavax, Inc. (a) NPS Pharmaceuticals, Inc. (a) Opko Health, Inc. (a) Orexigen Therapeutics, Inc. (a) OSI Pharmaceuticals, Inc. (a) Peregrine Pharmaceuticals, Inc. (a) Pharmacyclics, Inc. (a) PharmAthene, Inc. (a) QLT, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) RXI Pharmaceuticals Corporation (a) Savient Pharmaceuticals, Inc. (a) SciClone Pharmaceuticals, Inc. (a) SIGA Technologies, Inc. (a) Sinovac Biotech Ltd. (a) Spectrum Pharmaceuticals, Inc. (a) Synta Pharmaceuticals Corporation (a) Targacept, Inc. (a) (b) Transition Therapeutics, Inc. (a) Trimeris, Inc. (a) Vanda Pharmaceuticals, Inc. (a) Vical, Inc. (a) ZymoGenetics, Inc. (a) Health Care Equipment & Supplies - 1.6% Abiomed, Inc. (a) Alphatec Holdings, Inc. (a) Analogic Corporation AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) Antares Pharma, Inc. (a) Atrion Corporation ATS Medical, Inc. (a) Cantel Medical Corporation Conceptus, Inc. (a) CONMED Corporation (a) Cooper Companies, Inc. (The) CryoLife, Inc. (a) (b) Cyberonics, Inc. (a) DexCom, Inc. (a) Electro-Optical Sciences, Inc. (a) Endologix, Inc. (a) Exactech, Inc. (a) Given Imaging Ltd. (a) Heartware International, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Health Care - 11.6% (Continued) Health Care Equipment & Supplies - 1.6% (Continued) Integra LifeSciences Holdings Corporation (a) $ Invacare Corporation (b) Inverness Medical Innovations, Inc. (a) (b) IRIS International, Inc. (a) Medical Action Industries, Inc. (a) Merit Medical Systems, Inc. (a) Micrus Endovascular Corporation (a) Natus Medical, Inc. (a) Neogen Corporation (a) NuVasive, Inc. (a) (b) NxStage Medical, Inc. (a) OraSure Technologies, Inc. (a) Orthofix International N.V. (a) Orthovita, Inc. (a) Palomar Medical Technologies, Inc. (a) Quidel Corporation (a) (b) RTI Biologics, Inc. (a) SenoRx, Inc. (a) Sirona Dental Systems, Inc. (a) SonoSite, Inc. (a) Spectranetics Corporation (a) STERIS Corporation (b) Symmetry Medical, Inc. (a) Syneron Medical Ltd. (a) Synovis Life Technologies, Inc. (a) Teleflex, Inc. TomoTherapy, Inc. (a) Wright Medical Group, Inc. (a) Zoll Medical Corporation (a) Health Care Providers & Services - 4.1% Air Methods Corporation (a) Alliance HealthCare Services, Inc. (a) (b) Almost Family, Inc. (a) Amedysis, Inc. (a) America Service Group, Inc. American Dental Partners, Inc. (a) AMERIGROUP Corporation (a) (b) AMN Healthcare Services, Inc. (a) (b) AmSurg Corporation (a) Bio-Reference Labs, Inc. (a) Centene Corporation (a) (b) Chindex International, Inc. (a) Community Health Systems, Inc. (a) (b) Continucare Corporation (a) Corvel Corporation (a) Coventry Health Care, Inc. (a) Cross Country Healthcare, Inc. (a) Ensign Group, Inc. (The) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Health Care - 11.6% (Continued) Health Care Providers & Services - 4.1% (Continued) Gentiva Health Services, Inc. (a) $ Hanger Orthopedic Group, Inc. (a) (b) Health Fitness Corporation (a) Health Management Associates, Inc. - Class A (a) (b) Health Net, Inc. (a) HealthSouth Corporation (a) (b) HealthSpring, Inc. (a) (b) Healthways, Inc. (a) inVentiv Health, Inc. (a) IPC The Hospitalist Company, Inc. (a) Kindred Healthcare, Inc. (a) Landauer, Inc. LCA-Vision, Inc. (a) MedCath Corporation (a) MEDNAX, Inc. (a) (b) Molina Healthcare, Inc. (a) (b) National Healthcare Corporation NightHawk Radiology Holdings, Inc. (a) Odyssey Healthcare, Inc. (a) (b) Omnicare, Inc. Provident Service Corporation (a) RehabCare Group, Inc. (a) (b) Res-Care, Inc. (a) Rural/Metro Corporation (a) Sun Healthcare Group, Inc. (a) (b) Sunrise Senior Living, Inc. (a) Team Health Holdings, Inc. (a) Tenet Healthcare Corporation (a) U.S. Physical Therapy, Inc. (a) Universal Health Services, Inc. - Class B Health Care Technology - 0.5% Allscripts-Misys Healthcare Solutions, Inc. (a) AMICAS, Inc. (a) athenahealth, Inc. (a) (b) IMS Health, Inc. Medidata Solutions, Inc. (a) Merge Healthcare, Inc. (a) Omnicell, Inc. (a) Phase Forward, Inc. (a) STARLIMS Technologies Ltd. Vital Images, Inc. (a) Life Sciences Tools & Services - 1.6% Accelrys, Inc. (a) Affymetrix, Inc. (a) Bio-Rad Laboratories, Inc. - Class A (a) (b) Bruker Corporation (a) (b) Cambrex Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Health Care - 11.6% (Continued) Life Sciences Tools & Services - 1.6% (Continued) Charles River Laboratories International, Inc. (a) $ Compugen Ltd. (a) Covance, Inc. (a) Dionex Corporation (a) Enzo Biochem, Inc. (a) eResearchTechnology, Inc. (a) Helicos BioSciences Corporation (a) Kendle International, Inc. (a) MDS, Inc. (a) Parexel International Corporation (a) PerkinElmer, Inc. (b) Pharmaceutical Product Development, Inc. pSivida Corporation (a) Sequenom, Inc. (a) Techne Corporation Pharmaceuticals - 1.3% Adolor Corporation (a) Biodel, Inc. (a) BioForm Medical, Inc. (a) Caraco Pharmaceutical Laboratories Ltd. (a) Cardiome Pharma Corporation (a) China Pharma Holdings, Inc. (a) DepoMed, Inc. (a) Endo Pharmaceuticals Holdings, Inc. (a) Eurand N.V. (a) Hi-Tech Pharmacal Company, Inc. (a) (b) Impax Laboratories, Inc. (a) Inspire Pharmaceuticals, Inc. (a) Javelin Pharmaceuticals, Inc. (a) Jazz Pharmaceuticals, Inc. (a) King Pharmaceuticals, Inc. (a) (b) Labopharm, Inc. (a) MAP Pharmaceuticals, Inc. (a) Medicines Company (The) (a) Medicis Pharmaceutical Corporation Pain Therapeutics, Inc. (a) Par Pharmaceutical Companies, Inc. (a) (b) POZEN, Inc. (a) Questcor Pharmaceuticals, Inc. (a) Santarus, Inc. (a) Somaxon Pharmaceuticals, Inc. (a) Tianyin Pharmaceutical Company, Inc. ViroPharma, Inc. (a) VIVUS, Inc. (a) XenoPort, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Industrials - 13.4% Aerospace & Defense - 1.4% AeroVironment, Inc. (a) $ Alliant Techsystems, Inc. (a) Allied Defense Group, Inc. (The) (a) American Science & Engineering, Inc. Applied Signal Technology, Inc. Argon ST, Inc. (a) (b) Ceradyne, Inc. (a) Cubic Corporation (b) Curtiss-Wright Corporation Ducommun, Inc. DynCorp International, Inc. - Class A (a) (b) Esterline Technologies Corporation (a) (b) GenCorp, Inc. (a) GeoEye, Inc. (a) Global Defense Technology & Systems, Inc. (a) Herley Industries, Inc. (a) Kratos Defense & Security Solutions, Inc. (a) Ladish Company, Inc. (a) LMI Aerospace, Inc. (a) Orbital Sciences Corporation (a) Precision Castparts Corporation Sparton Corporation (a) Stanley, Inc. (a) Taser International, Inc. (a) Teledyne Technologies, Inc. (a) Triumph Group, Inc. Air Freight & Logistics - 0.0% Air Transport Services Group, Inc. (a) Atlas Air Worldwide Holdings, Inc. (a) Airlines - 0.7% Copa Holdings, S.A. - Class A (b) ExpressJet Holdings, Inc. (a) Hawaiian Holdings, Inc. (a) JetBlue Airways Corporation (a) (b) Pinnacle Airlines Corporation (a) Republic Airways Holdings, Inc. (a) SkyWest, Inc. Building Products - 0.3% Ameron International Corporation Gibraltar Industries, Inc. (a) Griffon Corporation (a) NCI Building Systems, Inc. (a) Owens Corning, Inc. (a) (b) Quanex Building Products Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Industrials - 13.4% (Continued) Commercial Services & Supplies - 1.5% ACCO Brands Corporation (a) $ Alexco Resource Corporation (a) American Ecology Corporation American Reprographics Company (a) (b) ATC Technology Corporation (a) Bowne & Company, Inc. Casella Waste Systems, Inc. (a) Cenveo, Inc. (a) Consolidated Graphics, Inc. (a) (b) Cornell Companies, Inc. (a) Deluxe Corporation EnergySolutions, Inc. Ennis, Inc. Fuel Tech, Inc. (a) G&K Services, Inc. ICT Group, Inc. (a) Interface, Inc. - Class A Knoll, Inc. M & F Worldwide Corporation (a) (b) Metalico, Inc. (a) PRGX Global, Inc. (a) Schawk, Inc. Standard Parking Corporation (a) Standard Register Company (The) Steelcase, Inc. - Class A Team, Inc. (a) Tetra Tech, Inc. (a) (b) United Stationers, Inc. (a) Waste Connections, Inc. (a) (b) Waste Services, Inc. (a) Construction & Engineering - 1.5% AECOM Technology Corporation (a) (b) Dycom Industries, Inc. (a) EMCOR Group, Inc. (a) (b) Great Lakes Dredge & Dock Company (b) Insituform Technologies, Inc. - Class A (a) (b) KHD Humboldt Wedag International Ltd. (a) Layne Christensen Company (a) Michael Baker Corporation (a) (b) MYR Group, Inc. (a) Pike Electric Corporation (a) Quanta Services, Inc. (a) Shaw Group, Inc. (The) (a) (b) Sterling Construction Company, Inc. (a) Tutor Perini Corporation (a) Electrical Equipment - 1.9% Acuity Brands, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Industrials - 13.4% (Continued) Electrical Equipment - 1.9% (Continued) A-Power Energy Generation Systems Ltd. (a) $ AZZ, Inc. Baldor Electric Company Brady Corporation - Class A Broadwind Energy, Inc. (a) Canadian Solar, Inc. (a) China BAK Battery, Inc. (a) China Ritar Power Corporation (a) Ener1, Inc. (a) Energy Conversion Devices, Inc. (a) EnerSys, Inc. (a) Evergreen Solar, Inc. (a) Franklin Electric Company, Inc. Fushi Copperweld, Inc. (a) General Cable Corporation (a) GrafTech International Ltd. (a) (b) Harbin Electric, Inc. (a) Hong Kong Highpower Technology, Inc. (a) II-VI, Inc. (a) Jinpan International Ltd. Lihua International, Inc. (a) Lime Energy Company (a) LSI Industries, Inc. Orion Energy Systems, Inc. (a) Polypore International, Inc. (a) Powell Industries, Inc. (a) PowerSecure International, Inc. (a) Regal-Beloit Corporation (b) Satcon Technology Corporation (a) SunPower Corporation - Class A (a) Thomas & Betts Corporation (a) UQM Technologies, Inc. (a) Woodward Governor Company Industrial Conglomerates - 0.1% Carlisle Companies, Inc. Otter Tail Corporation Standex International Corporation Tredegar Corporation Machinery - 3.5% Alamo Group, Inc. Albany International Corporation - Class A Altra Holdings, Inc. (a) (b) American Railcar Industries, Inc. Ampco-Pittsburgh Corporation (b) Astec Industries, Inc. (a) Barnes Group, Inc. (b) Blount International, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Industrials - 13.4% (Continued) Machinery - 3.5% (Continued) Cascade Corporation $ Chart Industries, Inc. (a) China Valves Technology, Inc. (a) China Wind Systems, Inc. (a) China Yuchai International Ltd. CIRCOR International, Inc. Colfax Corporation (a) (b) Columbus McKinnon Corporation (a) Duoyuan Printing, Inc. (a) Dynamic Materials Corporation ESCO Technologies, Inc. Federal Signal Corporation Flow International Corporation (a) Force Protection, Inc. (a) Graham Corporation Greenbrier Companies, Inc. (The) Harsco Corporation (b) John Bean Technologies Corporation Kadant, Inc. (a) K-Tron International, Inc. (a) L.B. Foster Company - Class A (a) Manitowoc Company, Inc. (The) (b) Middleby Corporation (a) Miller Industries, Inc. (a) Mueller Industries, Inc. (b) Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A Navistar International Corporation (a) Oshkosh Corporation (b) RBC Bearings, Inc. (a) Robbins & Myers, Inc. Sauer-Danfoss, Inc. (a) (b) Snap-on, Inc. (b) SPX Corporation (b) Tecumseh Products Company - Class A (a) Terex Corporation (a) Timken Company (b) Titan International, Inc. (b) Toro Company (The) Trimas Corporation (a) Trinity Industries, Inc. (b) Twin Disc, Inc. Valmont Industries, Inc. (b) Wabash National Corporation (a) Watts Water Technologies, Inc. - Class A (b) Marine - 0.8% Danaos Corporation (a) DryShips, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Industrials - 13.4% (Continued) Marine - 0.8% (Continued) Eagle Bulk Shipping, Inc. (a) $ Euroseas Ltd. Excel Maritime Carriers Ltd. (a) Genco Shipping & Trading Ltd. (a) Horizon Lines, Inc. International Shipholding Corporation (b) Navios Maritime Holdings, Inc. Navios Maritime Partners, L.P. OceanFreight, Inc. (a) Paragon Shipping, Inc. Seaspan Corporation Star Bulk Carriers Corporation TBS International plc - Class A (a) Ultrapetrol (Bahamas) Ltd. (a) Professional Services - 0.7% Acacia Research Corporation (a) Administaff, Inc. Advisory Board Company (The) (a) CBIZ, Inc. (a) CDI Corporation Diamond Management & Technology Consultants, Inc. Exponent, Inc. (a) FTI Consulting, Inc. (a) Hill International, Inc. (a) ICF International, Inc. (a) Kelly Services, Inc. - Class A (a) Kforce, Inc. (a) Korn/Ferry International (a) Mistras Group, Inc. (a) Navigant Consulting, Inc. (a) On Assignment, Inc. (a) School Specialty, Inc. (a) Spherion Corporation (a) TrueBlue, Inc. (a) Volt Information Sciences, Inc. (a) (b) VSE Corporation (b) Road & Rail - 0.4% AMERCO (a) Arkansas Best Corporation Avis Budget Group, Inc. (a) (b) Celadon Group, Inc. (a) Marten Transport Ltd. (a) Patriot Transportation Holding, Inc. (a) RailAmerica, Inc. (a) Universal Truckload Services, Inc (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Industrials - 13.4% (Continued) Road & Rail - 0.4% (Continued) Vitran Corporation, Inc. (a) $ Trading Companies & Distributors - 0.6% Aceto Corporation Aircastle Ltd. (b) Applied Industrial Technologies, Inc. H&E Equipment Services, Inc. (a) Interline Brands, Inc. (a) (b) Kaman Corporation RSC Holding, Inc. (a) Textainer Group Holdings Ltd. United Rentals, Inc. (a) (b) Transportation Infrastructure - 0.0% China Infrastructure Investment Corporation (a) Macquarie Infrastructure Company, LLC (a) Quixote Corporation (a) Information Technology - 15.5% Communications Equipment - 2.4% 3Com Corporation (a) (b) Acme Packet, Inc. (a) Airvana, Inc. (a) Alvarion Ltd. (a) Anaren, Inc. (a) Arris Group, Inc. (a) Aruba Networks, Inc. (a) (b) Aviat Networks, Inc. (a) Bel Fuse, Inc. - Class B BigBand Networks, Inc. (a) Brocade Communications Systems, Inc. (a) Ceragon Networks Ltd. (a) Ciena Corporation (a) Cogo Group, Inc. (a) CommScope, Inc. (a) (b) Digi International, Inc. (a) (b) EMS Technologies, Inc. (a) Emulex Corporation (a) Extreme Networks, Inc. (a) Finisar Corporation (a) Globecomm Systems, Inc. (a) Harmonic, Inc. (a) Hughes Communications, Inc. (a) InterDigital, Inc. (a) (b) Ixia (a) JDS Uniphase Corporation (a) KVH Industries, Inc. (a) Loral Space & Communications, Inc. (a) NETGEAR, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Information Technology - 15.5% (Continued) Communications Equipment - 2.4% (Continued) Oclaro, Inc. (a) $ Oplink Communications, Inc. (a) Opnext, Inc. (a) Plantronics, Inc. Polycom, Inc. (a) Qiao Xing Mobile Communication Company Ltd. (a) Qiao Xing Universal Telephone, Inc. (a) Radware Ltd. (a) Riverbed Technology, Inc. (a) SeaChange International, Inc. (a) Sierra Wireless, Inc. (a) Sonus Networks, Inc. (a) (b) Sycamore Networks, Inc. (a) Symmetricom, Inc. (a) Tekelec (a) Tellabs, Inc. (a) (b) ViaSat, Inc. (a) ZST Digital Networks, Inc. (a) Computers & Peripherals - 0.7% Adaptec, Inc. (a) (b) Diebold, Inc. Hutchinson Technology, Inc. (a) Hypercom Corporation (a) Immersion Corporation (a) Intevac, Inc. (a) Isilon Systems, Inc. (a) LaserCard Corporation (a) Lexmark International, Inc. - Class A (a) (b) NCR Corporation (a) Novatel Wireless, Inc. (a) On Track Innovations Ltd. (a) QLogic Corporation (a) Quantum Corporation (a) Silicon Graphics International Corporation (a) Super Micro Computer, Inc. (a) Synaptics, Inc. (a) Xyratex Ltd. (a) Electronic Equipment, Instruments & Components - 2.1% Agilysys, Inc. Anixter International, Inc. (a) (b) AVX Corporation (b) Brightpoint, Inc. (a) Checkpoint Systems, Inc. (a) China Security & Surveillance Technology, Inc. (a) Cogent, Inc. (a) CPI International, Inc. (a) CTS Corporation (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Information Technology - 15.5% (Continued) Electronic Equipment, Instruments & Components - 2.1% (Continued) Daktronics, Inc. $ Electro Rent Corporation Electro Scientific Industries, Inc. (a) Gerber Scientific, Inc. (a) Hollysys Automation Technologies Ltd. (a) ICx Technologies, Inc. (a) Insight Enterprises, Inc. (a) Jabil Circuit, Inc. L-1 Identity Solutions, Inc. (a) Measurement Specialties, Inc. (a) Methode Electronics, Inc. Multi-Fineline Electronix, Inc. (a) (b) Nam Tai Electronics, Inc. (a) National Instruments Corporation Newport Corporation (a) Orbotech Ltd. (a) OSI Systems, Inc. (a) Park Electrochemical Corporation Plexus Corporation (a) Richardson Electronics Ltd. Rofin-Sinar Technologies, Inc. (a) Rogers Corporation (a) Sanmina-SCI Corporation (a) (b) SMART Modular Technologies (WWH), Inc. (a) (b) Tech Data Corporation (a) Technitrol, Inc. Vishay Intertechnology, Inc. (a) (b) Zygo Corporation (a) Internet Software & Services - 1.5% AOL, Inc. (a) Archipelago Learning, Inc. (a) Art Technology Group, Inc. (a) (b) comScore, Inc. (a) Constant Contact, Inc. (a) Dice Holdings, Inc. (a) Digital River, Inc. (a) (b) DivX, Inc. (a) EarthLink, Inc. (b) GigaMedia Ltd. (a) IAC/InterActiveCorporation (a) IncrediMail Ltd. InfoSpace, Inc. (a) Innodata Isogen, Inc. (a) Internap Network Services Corporation (a) Internet Capital Group, Inc. (a) Internet Gold-Golden Lines Ltd. (a) j2 Global Communications, Inc. (a) KIT digital, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Information Technology - 15.5% (Continued) Internet Software & Services - 1.5% (Continued) Limelight Networks, Inc. (a) $ Local.com Corporation (a) LogMeIn, Inc. (a) Marchex, Inc. MercadoLibre, Inc. (a) ModusLink Global Solutions, Inc. (a) Move, Inc. (a) NIC, Inc. (a) Perficient, Inc. (a) Rackspace Hosting, Inc. (a) RealNetworks, Inc. (a) SAVVIS, Inc. (a) (b) SINA Corporation (a) Terremark Worldwide, Inc. (a) United Online, Inc. ValueClick, Inc. (a) IT Services - 2.3% Acorn Energy, Inc. (a) Acxiom Corporation (a) Broadridge Financial Solutions, Inc. (b) China Information Security Technology, Inc. (a) CIBER, Inc. (a) CSG Systems International, Inc. (a) (b) Euronet Worldwide, Inc. (a) ExlService Holdings, Inc. (a) Forrester Research, Inc. (a) Genpact Ltd. (a) (b) Global Cash Access Holdings, Inc. (a) (b) Heartland Payment Systems, Inc. iGATE Corporation infoGROUP, Inc. (a) Integral Systems, Inc. (a) MAXIMUS, Inc. NCI, Inc. - Class A (a) Ness Technologies, Inc. (a) (b) Online Resources Corporation (a) RightNow Technologies, Inc. (a) Sapient Corporation (a) (b) TeleTech Holdings, Inc. (a) (b) TNS, Inc. (a) (b) Unisys Corporation (a) VeriFone Holdings, Inc. (a) (b) Virtusa Corporation (a) Yucheng Technologies Ltd. (a) Semiconductors & Semiconductor Equipment - 3.7% Advanced Analogic Technologies, Inc. (a) Advanced Energy Industries, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Information Technology - 15.5% (Continued) Semiconductors & Semiconductor Equipment - 3.7% (Continued) Amkor Technology, Inc. (a) $ Amtech Systems, Inc. (a) ANADIGICS, Inc. (a) Applied Micro Circuits Corporation (a) Atheros Communications, Inc. (a) (b) Atmel Corporation (a) (b) ATMI, Inc. (a) AuthenTec, Inc. (a) Axcelis Technologies, Inc. (a) AXT, Inc. (a) Brooks Automation, Inc. (a) Cabot Microelectronics Corporation (a) CEVA, Inc. (a) Cirrus Logic, Inc. (a) Conexant Systems, Inc. (a) Cymer, Inc. (a) Cypress Semiconductor Corporation (a) Diodes, Inc. (a) DSP Group, Inc. (a) Entegris, Inc. (a) Entropic Communications, Inc. (a) (b) EZchip Semiconductor Ltd. (a) Fairchild Semiconductor International, Inc. (a) FEI Company (a) FormFactor, Inc. (a) FSI International, Inc. (a) GSI Technology, Inc. (a) Integrated Device Technology, Inc. (a) Integrated Silicon Solution, Inc. (a) Intel Corporation Intersil Corporation - Class A IXYS Corporation (a) Kopin Corporation (a) Lattice Semiconductor Corporation (a) (b) LSI Corporation (a) LTX-Credence Corporation (a) Mattson Technology, Inc. (a) Mellanox Technologies Ltd. (a) MEMC Electronic Materials, Inc. (a) Micrel, Inc. Microtune, Inc. (a) Mindspeed Technologies, Inc. (a) MIPS Technologies, Inc. (a) MKS Instruments, Inc. (a) Nanometrics, Inc. (a) Nova Measuring Instruments Ltd. (a) NVE Corporation (a) OmniVision Technologies, Inc. (a) (b) ON Semiconductor Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Information Technology - 15.5% (Continued) Semiconductors & Semiconductor Equipment - 3.7% (Continued) PLX Technology, Inc. (a) $ PMC-Sierra, Inc. (a) (b) Power Integrations, Inc. Quicklogic Corporation (a) RF Micro Devices, Inc. (a) Rudolph Technologies, Inc. (a) Sigma Designs, Inc. (a) Silicon Image, Inc. (a) Silicon Storage Technology, Inc. (a) Skyworks Solutions, Inc. (a) Techwell, Inc. (a) Teradyne, Inc. (a) Tessera Technologies, Inc. (a) Tower Semiconductor Ltd. (a) Trident Microsystems, Inc. (a) TriQuint Semiconductor, Inc. (a) (b) Ultra Clean Holdings, Inc. (a) Varian Semiconductor Equipment Associates, Inc. (a) Veeco Instruments, Inc. (a) Verigy Ltd. (a) Volterra Semiconductor Corporation (a) White Electronic Designs Corporation (a) ZiLOG, Inc. (a) Zoran Corporation (a) Software - 2.8% Actuate Corporation (a) Ariba, Inc. (a) (b) AsiaInfo Holdings, Inc. (a) Blackboard, Inc. (a) Bottomline Technologies, Inc. (a) (b) Cadence Design Systems, Inc. (a) CDC Corporation - Class A (a) China TransInfo Technology Corporation (a) Chordiant Software, Inc. (a) ClickSoftware Technologies Ltd. (a) CommVault Systems, Inc. (a) Concur Technologies, Inc. (a) Deltek, Inc. (a) (b) Double-Take Software, Inc. (a) (b) Epicor Software Corporation (a) FalconStor Software, Inc. (a) Fortinet, Inc. (a) Interactive Intelligence, Inc. (a) JDA Software Group, Inc. (a) Kenexa Corporation (a) (b) Magic Software Enterprises Ltd. (a) Mentor Graphics Corporation (a) Monotype Imaging Holdings, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Information Technology - 15.5% (Continued) Software - 2.8% (Continued) Net 1 UEPS Technologies, Inc. (a) (b) $ NetScout Systems, Inc. (a) Novell, Inc. (a) (b) OPNET Technologies, Inc. Phoenix Technologies Ltd. (a) Progress Software Corporation (a) QAD, Inc. Quest Software, Inc. (a) Radiant Systems, Inc. (a) Renaissance Learning, Inc. S1 Corporation (a) Smith Micro Software, Inc. (a) SonicWALL, Inc. (a) Sourcefire, Inc. (a) Sybase, Inc. (a) Synchronoss Technologies, Inc. (a) Synopsys, Inc. (a) (b) Take-Two Interactive Software, Inc. (a) Taleo Corporation - Class A (a) (b) TeleCommunication Systems, Inc. (a) (b) THQ, Inc. (a) VASCO Data Security International, Inc. (a) VirnetX Holding Corporation (a) Materials - 4.9% Chemicals - 1.9% A. Schulman, Inc. Albemarle Corporation Arch Chemicals, Inc. Ashland, Inc. (b) Cabot Corporation China Agritech, Inc. (a) China Green Agriculture, Inc. (a) Cytec Industries, Inc. (b) Georgia Gulf Corporation (a) Huntsman Corporation ICO, Inc. Innophos Holdings, Inc. Intrepid Potash, Inc. (a) KMG Chemicals, Inc. Koppers Holdings, Inc. Kraton Performance Polymers, Inc. (a) Minerals Technologies, Inc. PolyOne Corporation (a) (b) Quaker Chemical Corporation (b) RPM International, Inc. (b) Senomyx, Inc. (a) Stepan Company STR Holdings, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Materials - 4.9% (Continued) Chemicals - 1.9% (Continued) Terra Industries, Inc. $ Valspar Corporation (The) (b) W.R. Grace & Company (a) Yongye International, Inc. (a) Zoltek Companies, Inc. (a) Construction Materials - 0.0% China Advanced Construction Materials Group, Inc. (a) Texas Industries, Inc. United States Lime & Minerals, Inc. (a) Containers & Packaging - 0.9% AEP Industries, Inc. (a) Bemis Company, Inc. (b) Boise, Inc. (a) (b) BWAY Holding Company (a) Crown Holdings, Inc. (a) Graphic Packaging Holding Company (a) Myers Industries, Inc. Pactiv Corporation (a) Sonoco Products Company (b) Metals & Mining - 1.1% Anooraq Resources Corporation (a) Augusta Resource Corporation (a) Aurizon Mines Ltd. (a) Brush Engineered Materials, Inc. (a) Century Aluminum Company (a) China Gerui Advanced Materials Group Ltd. (a) China Natural Resources, Inc. (a) Claude Resources, Inc. (a) Coeur d'Alene Mines Corporation (a) Commercial Metals Company Compass Minerals International, Inc. Corriente Resources, Inc. - Class A (a) Endeavour Silver Corporation (a) Entrée Gold, Inc. (a) Exeter Resource Corporation (a) Fronteer Development Group, Inc. (a) Gammon Gold, Inc. (a) General Moly, Inc. (a) General Steel Holdings, Inc. (a) Globe Specialty Metals, Inc. (a) Golden Star Resources Ltd. (a) Gulf Resources, Inc. (a) Harry Winston Diamond Corporation (a) International Royalty Corporation International Tower Hill Mines Ltd. (a) Jaguar Mining, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Materials - 4.9% (Continued) Metals & Mining - 1.1% (Continued) Keegan Resources, Inc. (a) $ MAG Silver Corporation (a) Mesabi Trust North American Palladium Ltd. (a) Northern Dynasty Minerals Ltd. (a) Northgate Minerals Corporation (a) Olympic Steel, Inc. (b) Paramount Gold and Silver Corporation (a) Platinum Group Metals Ltd. (a) Polymet Mining Corporation (a) Puda Coal, Inc. (a) Quaterra Resources, Inc. (a) Richmont Mines, Inc. (a) Rubicon Minerals Corporation (a) Seabridge Gold, Inc. (a) Silver Standard Resources, Inc. (a) Silvercorp Metals, Inc. Stillwater Mining Company (a) Sutor Technology Group Ltd. (a) Taseko Mines Ltd. (a) U.S. Energy Corporation (a) US Gold Corporation (a) Vista Gold Corporation (a) Paper & Forest Products - 1.0% Buckeye Technologies, Inc. (a) (b) Clearwater Paper Corporation (a) (b) Domtar Corporation (a) (b) KapStone Paper & Packaging Corporation (a) (b) Mercer International, Inc. (a) Neenah Paper, Inc. P.H. Glatfelter Company Verso Paper Corporation (a) Wausau Paper Corporation (a) (b) Telecommunication Services - 1.1% Diversified Telecommunication Services - 0.5% Atlantic Tele-Network, Inc. (b) Cogent Communications Group, Inc. (a) Consolidated Communications Holdings, Inc. General Communication, Inc. - Class A (a) Global Crossing Ltd. (a) Globalstar, Inc. (a) Iowa Telecommunications Services, Inc. Iridium Communications, Inc. (a) Level 3 Communications, Inc. (a) Neutral Tandem, Inc. (a) PAETEC Holding Corporation (a) Premiere Global Services, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Telecommunication Services - 1.1% (Continued) Diversified Telecommunication Services - 0.5% (Continued) tw telecom, inc. (a) (b) $ Vonage Holdings Corporation (a) Wireless Telecommunication Services - 0.6% FiberTower Corporation (a) Leap Wireless International, Inc. (a) MetroPCS Communications, Inc. (a) NTELOS Holdings Corporation Shenandoah Telecommunications Company Telephone & Data Systems, Inc. Utilities - 2.0% Electric Utilities - 0.4% Allegheny Energy, Inc. Brookfield Infrastructure Partners, L.P. Central Vermont Public Service Corporation NV Energy, Inc. (b) UIL Holdings Corporation Westar Energy, Inc. (b) Gas Utilities - 1.0% AGL Resources, Inc. (b) Atmos Energy Corporation China Natural Gas, Inc. (a) Energen Corporation (b) EQT Corporation Laclede Group, Inc. (The) (b) National Fuel Gas Company Star Gas Partners, L.P. UGI Corporation (b) Independent Power Producers & Energy Traders - 0.3% Dynegy, Inc. (a) Mirant Corporation (a) Multi-Utilities - 0.2% Alliant Energy Corporation (b) CMS Energy Corporation Water Utilities - 0.1% Cadiz, Inc. (a) California Water Service Group SJW Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 84.3% (Continued) Shares Value Utilities - 2.0% (Continued) Water Utilities - 0.1% (Continued) Tri-Tech Holding, Inc. (a) $ Total Common Stocks(Cost$832,851,312) $ CLOSED-END FUNDS - 10.5% Shares Value Adams Express Company (The) $ Advent/Claymore Convertible Securities & Income Fund Advent/Claymore Enhanced Growth & Income Fund Advent/Claymore Global Convertible Securities & Income Fund Alliance California Municipal Income Fund, Inc. Alliance New York Municipal Income Fund, Inc. AllianceBernstein Income Fund, Inc. Alpine Global Premier Properties Fund ASA Ltd. Asia Pacific Fund, Inc. (The) (a) Asia Tigers Fund, Inc. Bancroft Fund Ltd. BlackRock California Insured Municipal Income Trust BlackRock California Municipal Bond Trust BlackRock California Municipal Income Trust BlackRock California Municipal Income Trust II BlackRock Core Bond Trust BlackRock Credit Allocation Income Trust III BlackRock Credit Allocation Income Trust IV BlackRock Credit Allocation Income Trust, Inc. BlackRock Defined Opportunity Credit Trust BlackRock Dividend Achievers Trust BlackRock Energy & Resources Trust BlackRock Florida Municipal 2020 Term Trust BlackRock Health Sciences Trust BlackRock High Income Shares BlackRock Income Trust BlackRock Insured Municipal Income Investment Trust BlackRock Limited Duration Income Trust BlackRock Long-Term Municipal Advantage Trust BlackRock Maryland Bond Trust BlackRock Muni Intermediate Duration Fund, Inc. BlackRock Muni New York Intermediate Duration Fund, Inc. BlackRock Municipal Bond Investment Trust BlackRock Municipal Income Investment Trust BlackRock MuniEnhanced Fund, Inc. BlackRock MuniHoldings California Insured Fund, Inc. BlackRock MuniHoldings Fund II, Inc. BlackRock MuniHoldings Fund, Inc. BlackRock MuniHoldings Insured Fund II, Inc. BlackRock MuniHoldings Insured Investment Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 10.5% (Continued) Shares Value BlackRock MuniHoldings New Jersey Insured Fund, Inc. $ BlackRock MuniHoldings New York Insured Fund, Inc. BlackRock Munivest Fund, Inc. BlackRock MuniYield Arizona Fund, Inc. BlackRock MuniYield California Fund, Inc. BlackRock MuniYield California Insured Fund, Inc. BlackRock MuniYield Fund, Inc. BlackRock MuniYield Insured Fund BlackRock MuniYield Insured Investment Fund BlackRock MuniYield Investment Fund BlackRock MuniYield Michigan Insured Fund II, Inc. BlackRock MuniYield Michigan Insured Fund, Inc. BlackRock MuniYield New Jersey Fund, Inc. BlackRock MuniYield New Jersey Insured Fund, Inc. BlackRock MuniYield New York Insured Fund, Inc. BlackRock MuniYield Pennsylvania Insured Fund BlackRock MuniYield Quality Fund II, Inc. BlackRock MuniYield Quality Fund, Inc. BlackRock New York Insured Municipal Income Trust BlackRock Pennsylvania Strategic Municipal Trust BlackRock Real Asset Equity Trust BlackRock S&P Quality Rankings Global Equity Managed Trust BlackRock Strategic Dividend Achievers Trust Blue Chip Value Fund, Inc. Boulder Growth & Income Fund, Inc. (a) Boulder Total Return Fund, Inc. (a) Calamos Global Dynamic Income Fund Calamos Strategic Total Return Fund Central Europe & Russia Fund, Inc. (The) Central Securities Corporation Chartwell Dividend and Income Fund, Inc. Chile Fund, Inc. (The) China Fund, Inc. (The) Claymore Dividend & Income Fund Clough Global Allocation Fund Clough Global Equity Fund Clough Global Opportunities Fund Cohen & Steers Closed-End Opportunity Fund, Inc. Cohen & Steers Dividend Majors Fund, Inc. Cohen & Steers Global Income Builder, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT and Preferred Income Fund, Inc. Cohen & Steers REIT and Utility Income Fund, Inc. Cohen & Steers Worldwide Realty Income Fund, Inc. Credit Suisse Asset Management Income Fund, Inc. DCA Total Return Fund DCW Total Return Fund Delaware Enhanced Global Dividend and Income Fund Delaware Investments Arizona Municipal Income Fund, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 10.5% (Continued) Shares Value Delaware Investments Colorado Municipal Income Fund, Inc. $ Delaware Investments Minnesota Municipal Income Fund II Delaware Investments National Municipal Income Fund Denali Fund (The) Diamond Hill Financial Trends Fund, Inc. Dow 30 Enhanced Premium & Income Fund, Inc. DTF Tax-Free Income, Inc. DWS Dreman Value Income Edge Fund DWS Global Commodities Stock Fund, Inc. DWS Global High Income Fund, Inc. DWS RREEF Real Estate Fund II, Inc. (a) Eaton Vance Enhanced Equity Income Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance National Municipal Opportunities Trust Eaton Vance New York Municipal Income Trust Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Short Duration Diversified Income Fund Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Ellsworth Fund Ltd. Emerging Markets Telecommunications Fund, Inc. Equus Total Return, Inc. (a) European Equity Fund, Inc. (The) Evergreen International Balanced Income Fund Evergreen Multi-Sector Income Fund First Israel Fund, Inc. (a) First Trust Enhanced Equity Income Fund First Trust Specialty Finance & Finance Opportunities Fund First Trust Strategic High Income Fund First Trust Strategic High Income Fund III First Trust/Aberdeen Emerging Opportunity Fund First Trust/FIDAC Mortgage Income Fund First Trust/Four Corners Senior Floating Rate Income Fund Fort Dearborn Income Securities, Inc. Foxby Corporation (a) Franklin Templeton Limited Duration Income Trust Franklin Universal Trust Gabelli Dividend & Income Trust Gabelli Global Deal Fund (The) Gabelli Global Multimedia Trust, Inc. (a) Gabelli Healthcare & WellnessRx Trust (The) (a) General American Investors Company, Inc. Global Income & Currency Fund, Inc. Greater China Fund, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 10.5% (Continued) Shares Value H&Q Healthcare Investors (a) $ H&Q Life Sciences Investors (a) Helios Advantage Income Fund, Inc. Helios High Yield Fund Helios Multi-Sector High Income Fund, Inc. India Fund, Inc. (a) Indonesia Fund, Inc. Japan Equity Fund, Inc. (The) Japan Smaller Capitalization Fund, Inc. JF China Region Fund, Inc. John Hancock Bank and Thrift Opportunity Fund John Hancock Patriot Premium Dividend Fund II John Hancock Tax-Advantaged Dividend Income Fund Korea Equity Fund, Inc. (a) Latin America Discovery Fund, Inc. Latin America Equity Fund, Inc. Lazard Global Total Return & Income Fund, Inc. Lazard World Dividend & Income Fund, Inc. Liberty All-Star Equity Fund Liberty All-Star Growth Fund, Inc. LMP Capital and Income Fund, Inc. LMP Real Estate Income Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Madison Strategic Sector Premium Fund Madison/Claymore Covered Call & Equity Strategy Fund Malaysia Fund, Inc. Mexico Equity and Income Fund, Inc. (The) (a) Mexico Fund, Inc. (The) MFS Intermediate High Income Fund Montgomery Street Income Securities, Inc. Morgan Stanley Asia-Pacific Fund, Inc. Morgan Stanley California Insured Municipal Income Trust Morgan Stanley California Quality Municipal Securities Morgan Stanley China A Share Fund, Inc. (a) Morgan Stanley Eastern Europe Fund, Inc. (a) Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Emerging Markets Fund, Inc. Morgan Stanley Frontier Emerging Markets Fund Morgan Stanley Global Opportunity Bond Fund, Inc. Morgan Stanley Income Securities, Inc. Morgan Stanley Insured California Municipal Securities Morgan Stanley Insured Municipal Bond Trust Morgan Stanley Insured Municipal Income Trust Morgan Stanley Municipal Income Opportunities Trust Morgan Stanley Municipal Income Opportunities Trust II Morgan Stanley Municipal Income Opportunities Trust III Morgan Stanley Municipal Premium Income Trust Morgan Stanley New York Quality Municipal Securities TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 10.5% (Continued) Shares Value Morgan Stanley Quality Municipal Securities $ NASDAQ Premium Income & Growth Fund, Inc. Neuberger Berman California Intermediate Municipal Fund, Inc. Neuberger Berman Income Opportunity Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. New Germany Fund, Inc. (The) New Ireland Fund, Inc. (The) (a) NFJ Dividend, Interest & Premium Strategy Fund Nicholas-Applegate Equity & Convertible Income Fund Nicholas-Applegate Global Equity & Convertible Income Fund Nuveen Arizona Dividend Advantage Municipal Fund Nuveen Arizona Dividend Advantage Municipal Fund 2 Nuveen Arizona Dividend Advantage Municipal Fund 3 Nuveen California Dividend Advantage Municipal Fund Nuveen California Dividend Advantage Municipal Fund 2 Nuveen California Investment Quality Municipal Fund Nuveen California Municipal Market Opportunity Fund Nuveen California Municipal Value Fund Nuveen California Municipal Value Fund 2 Nuveen California Performance Plus Municipal Fund, Inc. Nuveen California Premium Income Municipal Fund Nuveen California Quality Income Municipal Fund Nuveen California Select Quality Municipal Fund, Inc. Nuveen California Select Tax-Free Income Portfolio Nuveen Connecticut Premium Income Municipal Fund Nuveen Core Equity Alpha Fund Nuveen Diversified Dividend & Income Fund Nuveen Equity Premium & Growth Fund Nuveen Equity Premium Advantage Fund Nuveen Georgia Premium Income Municipal Fund Nuveen Insured California Dividend Advantage Municipal Fund Nuveen Insured California Premium Income Municipal Fund Nuveen Insured California Premium Income Municipal Fund 2 Nuveen Insured California Tax-Free Advantage Municipal Fund Nuveen Insured Dividend Advantage Municipal Fund Nuveen Insured Municipal Opportunity Fund, Inc. Nuveen Insured New York Dividend Advantage Municipal Fund Nuveen Insured New York Premium Income Municipal Fund Nuveen Insured New York Tax Free Advantage Municipal Fund Nuveen Insured Premium Income Municipal Fund 2 Nuveen Insured Tax-Free Advantage Municipal Fund Nuveen Maryland Dividend Advantage Municipal Fund Nuveen Maryland Dividend Advantage Municipal Fund 2 Nuveen Maryland Dividend Advantage Municipal Fund 3 Nuveen Maryland Premium Income Municipal Fund Nuveen Michigan Dividend Advantage Municipal Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 10.5% (Continued) Shares Value Nuveen Michigan Premium Income Municipal Fund, Inc. $ Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Multi-Strategy Income and Growth Fund Nuveen Multi-Strategy Income and Growth Fund 2 Nuveen New Jersey Dividend Advantage Municipal Fund Nuveen New Jersey Premium Income Municipal Fund, Inc. Nuveen New York Dividend Advantage Municipal Fund Nuveen New York Dividend Advantage Municipal Fund 2 Nuveen New York Investment Quality Municipal Fund Nuveen New York Municipal Value Fund Nuveen New York Municipal Value Fund 2 Nuveen New York Performance Plus Municipal Fund, Inc. Nuveen New York Quality Income Municipal Fund, Inc. Nuveen New York Select Quality Municipal Fund, Inc. Nuveen Ohio Dividend Advantage Municipal Fund Nuveen Ohio Dividend Advantage Municipal Fund 2 Nuveen Ohio Quality Income Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Premium Income Municipal Fund 2 Nuveen Premier Insured Municipal Income Fund, Inc. Nuveen Premier Municipal Income Fund, Inc. Nuveen Premium Income Municipal Fund Nuveen Premium Income Municipal Fund 2 Nuveen Premium Income Municipal Fund 4 Nuveen Quality Preferred Income Fund Nuveen Quality Preferred Income Fund 2 Nuveen Quality Preferred Income Fund 3 Nuveen Tax-Advantaged Dividend Growth Fund Nuveen Tax-Advantaged Floating Rate Fund Old Mutual Claymore Long-Short Fund Petroleum & Resources Corporation Putnam Managed Municipal Income Trust RENN Global Entrepreneurs Fund (a) RiverSource LaSalle International Real Estate Fund, Inc. Rivus Bond Fund RMR Asia Pacific Real Estate Fund (a) RMR Real Estate Income Fund Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Singapore Fund, Inc. (The) Source Capital, Inc. Strategic Global Income Fund, Inc. SunAmerica Focused Alpha Large-Cap Fund, Inc. Swiss Helvetia Fund, Inc. (The) Taiwan Fund, Inc. Taiwan Greater China Fund (The) (a) TCW Strategic Income Fund, Inc. Templeton Dragon Fund, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 10.5% (Continued) Shares Value Thai Capital Fund, Inc. (The) $ Thai Fund, Inc. (The) Tri-Continental Corporation TS&W/Claymore Tax-Advantaged Balanced Fund Turkish Investment Fund, Inc. (The) Van Kampen Ohio Quality Municipal Trust Western Asset Emerging Markets Income Fund, Inc. Western Asset Global High Income Fund, Inc. Western Asset Inflation Management Fund, Inc. Western Asset Intermediate Muni Fund, Inc. Western Asset Municipal High Income Fund, Inc. Western Asset Municipal Partners Fund, Inc. Western Asset Worldwide Income Fund, Inc. 31 Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Zweig Fund, Inc. Total Closed-End Funds(Cost$111,691,438) $ RIGHTS - 0.0% Shares Value Clearwire Corporation (a) $ Ruth's Hospitality Group, Inc. (a) Total Rights(Cost$1,262) $ MONEY MARKET FUNDS - 10.5% Shares Value UMB Money Market Fiduciary, 0.03%(c) (Cost $108,136,461) $ Total Investments at Value - 105.3% (Cost $1,052,680,473) $ Liabilities in Excess of Other Assets-(5.3%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) Variable rate security.The rate shown is the 7-day effective yield as of January 31, 2010. See accompanying notes to Schedules of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT January 31, 2010 (Unaudited) COMMON STOCKS - 64.4% Shares Value Consumer Discretionary - 12.7% Auto Components - 0.4% Amerigon, Inc. (a) $ Cooper Tire & Rubber Company Dorman Products, Inc. (a) Fuel Systems Solutions, Inc. (a) Goodyear Tire & Rubber Company (The) (a) Quantum Fuel Systems Technologies Worldwide, Inc. (a) Raser Technologies, Inc. (a) SORL Auto Parts, Inc. (a) Stoneridge, Inc. (a) Superior Industries International, Inc. TRW Automotive Holdings Corporation (a) WABCO Holdings, Inc. Automobiles - 0.2% Thor Industries, Inc. Winnebago Industries, Inc. (a) Distributors - 0.0% Audiovox Corporation - Class A (a) Core-Mark Holding Company, Inc. (a) LKQ Corporation (a) Diversified Consumer Services - 1.1% American Public Education, Inc. (a) Bridgepoint Education, Inc. (a) Capella Education Company (a) Coinstar, Inc. (a) Grand Canyon Education, Inc. (a) ITT Educational Services, Inc. (a) Jackson Hewitt Tax Service, Inc. (a) K12, Inc. (a) Learning Tree International, Inc. (a) Lincoln Educational Services Corporation (a) Pre-Paid Legal Services, Inc. (a) Regis Corporation Sotheby's Steiner Leisure Ltd. (a) Stewart Enterprises, Inc. - Class A Universal Technical Institute, Inc. (a) Hotels, Restaurants & Leisure - 2.4% Ambassadors Group, Inc. BJ's Restaurants, Inc. (a) Boyd Gaming Corporation (a) Brinker International, Inc. Buffalo Wild Wings, Inc. (a) Burger King Holdings, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Consumer Discretionary - 12.7% (Continued) Hotels, Restaurants & Leisure - 2.4% (Continued) California Pizza Kitchen, Inc. (a) $ Caribou Coffee Company, Inc. (a) Cheesecake Factory, Inc. (The) (a) Chipotle Mexican Grill, Inc. (a) Choice Hotels International, Inc. Churchill Downs, Inc. DineEquity, Inc. (a) Gaylord Entertainment Company (a) Jack in the Box, Inc. (a) Landry's Restaurants, Inc. (a) Life Time Fitness, Inc. (a) Morgans Hotel Group Company (a) Multimedia Games, Inc. (a) O'Charley's, Inc. (a) Orient-Express Hotels Ltd. - Class A (a) P.F. Chang's China Bistro, Inc. (a) Panera Bread Company - Class A (a) Peet's Coffee & Tea, Inc. (a) Red Robin Gourmet Burgers, Inc. (a) Ruby Tuesday, Inc. (a) Vail Resorts, Inc. (a) WMS Industries, Inc. (a) Household Durables - 1.7% American Greetings Corporation Beazer Homes USA, Inc. (a) Brookfield Homes Corporation (a) Cavco Industries, Inc. (a) CSS Industries, Inc. Ethan Allen Interiors, Inc. Hovnanian Enterprises, Inc. - Class A (a) iRobot Corporation (a) La-Z-Boy, Inc. (a) Leggett & Platt, Inc. Lennar Corporation - Class A M/I Homes, Inc. (a) MDC Holdings, Inc. Meritage Homes Corporation (a) Mohawk Industries, Inc. (a) Newell Rubbermaid, Inc. Pulte Homes, Inc. (a) Ryland Group, Inc. (The) Skyline Corporation Internet & Catalog Retail - 0.7% Bidz.com, Inc. (a) Blue Nile, Inc. (a) NutriSystem, Inc. Overstock.com, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Consumer Discretionary - 12.7% (Continued) Internet & Catalog Retail - 0.7% (Continued) PetMed Express, Inc. $ Shutterfly, Inc. (a) ValueVision Media, Inc. (a) Leisure Equipment & Products - 0.4% Callaway Golf Company Eastman Kodak Company (a) JAKKS Pacific, Inc. (a) Marine Products Corporation Polaris Industries, Inc. Pool Corporation Sturm Ruger & Company, Inc. Media - 0.8% Arbitron, Inc. Central European Media Enterprises Ltd. (a) China MediaExpress Holdings, Inc. (a) Cinemark Holdings, Inc. CKX, Inc. (a) CTC Media, Inc. (a) Entravision Communications Corporation - Class A (a) Gannett Company, Inc. Lamar Advertising Company - Class A (a) Live Nation, Inc. (a) LodgeNet Interactive Corporation (a) McClatchy Company - Class A Media General, Inc. (a) Morningstar, Inc. (a) Valassis Communications, Inc. (a) Warner Music Group Corporation (a) Multi-Line Retail - 0.3% Big Lots, Inc. (a) Bon-Ton Stores, Inc. (The) (a) Fred's, Inc. Sears Holdings Corporation (a) Specialty Retail - 3.9% Aaron's, Inc. Abercrombie & Fitch Company - Class A America's Car-Mart, Inc. (a) AnnTaylor Stores Corporation (a) Barnes & Noble, Inc. bebe stores, inc. Blockbuster, Inc. - Class A (a) Books-A-Million, Inc. Buckle, Inc. (The) Cabela's, Inc. - Class A (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Consumer Discretionary - 12.7% (Continued) Specialty Retail - 3.9% (Continued) Children's Place Retail Stores, Inc. (The) (a) $ Coldwater Creek, Inc. (a) Collective Brands, Inc. (a) Conn's, Inc. (a) Destination Maternity Corporation (a) Dress Barn, Inc. (a) Foot Locker, Inc. GameStop Corporation - Class A (a) Group 1 Automotive, Inc. (a) Guess?, Inc. Gymboree Corporation (a) Haverty Furniture Companies, Inc. (a) hhgregg, Inc. (a) Hibbett Sports, Inc. (a) J. Crew Group, Inc. (a) Jo-Ann Stores, Inc. (a) Jos. A. Bank Clothiers, Inc. (a) Lithia Motors, Inc. (a) MarineMax, Inc. (a) Men's Warehouse, Inc. (The) Office Depot, Inc. (a) Pacific Sunwear of California, Inc. (a) Penske Auto Group, Inc. (a) Pep Boys - Manny Moe & Jack (The) PetSmart, Inc. Pier 1 Imports, Inc. (a) RadioShack Corporation REX Stores Corporation (a) Stein Mart, Inc. (a) Systemax, Inc. (a) Talbots, Inc. (a) Tractor Supply Company (a) West Marine, Inc. (a) Williams-Sonoma, Inc. Zale Corporation (a) Zumiez, Inc. (a) Textiles, Apparel & Luxury Goods - 0.8% Alpha Pro Tech Ltd. (a) Cherokee, Inc. Fuqi International, Inc. (a) G-III Apparel Group Ltd. (a) Gildan Activewear, Inc. (a) Hanesbrands, Inc. (a) Iconix Brand Group, Inc. (a) Jones Apparel Group, Inc. K-Swiss, Inc. - Class A (a) Liz Claiborne, Inc. (a) lululemon athletica, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Consumer Discretionary - 12.7% (Continued) Textiles, Apparel & Luxury Goods - 0.8% (Continued) Movado Group, Inc. (a) $ Timberland Company (The) - Class A (a) True Religion Apparel, Inc. (a) Volcom, Inc. (a) Wolverine World Wide, Inc. Consumer Staples - 3.7% Beverages - 0.0% Hansen Natural Corporation (a) Heckmann Corporation (a) Jones Soda Company (a) MGP Ingredients, Inc. (a) Food & Staples Retailing - 1.1% BJ's Wholesale Club, Inc. (a) Diedrich Coffee, Inc. (a) Great Atlantic & Pacific Tea Company, Inc. (The) (a) Nash Finch Company PriceSmart, Inc. Rite Aid Corporation (a) Ruddick Corporation Spartan Stores, Inc. SUPERVALU, Inc. Susser Holdings Corporation (a) United Natural Foods, Inc. (a) Village Super Market, Inc. - Class A Whole Foods Market, Inc. (a) Food Products - 1.5% AgFeed Industries, Inc. (a) Alico, Inc. 15 American Dairy, Inc. (a) American Italian Pasta Company (a) Calavo Growers, Inc. Cal-Maine Foods, Inc. Chiquita Brands International, Inc. (a) Dean Foods Company (a) Diamond Foods, Inc. Farmer Brothers Company Flowers Foods, Inc. Hain Celestial Group, Inc. (The) (a) Lancaster Colony Corporation Lance, Inc. Lifeway Foods, Inc. (a) Origin Agritech Ltd. (a) Sanderson Farms, Inc. Seneca Foods Corporation - Class A (a) Smart Balance, Inc. (a) Smithfield Foods, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Consumer Staples - 3.7% (Continued) Food Products - 1.5% (Continued) Synutra International, Inc. (a) $ Tootsie Roll Industries, Inc. Treehouse Foods, Inc. (a) Personal Products - 0.6% American Oriental Bioengineering, Inc. (a) Bare Escentuals, Inc. (a) China Sky One Medical, Inc. (a) Elizabeth Arden, Inc. (a) Female Health Company (The) Herbalife Ltd. Inter Parfums, Inc. Mannatech, Inc. Medifast, Inc. (a) NBTY, Inc. (a) USANA Health Sciences, Inc. (a) Tobacco - 0.5% Alliance One International, Inc. (a) Universal Corporation Vector Group Ltd. Energy - 5.1% Energy Equipment & Services - 1.8% Allis-Chalmers Energy, Inc. (a) Basic Energy Services, Inc. (a) Bolt Technology Corporation (a) Boots & Coots International Well Control, Inc. (a) Bronco Drilling Company, Inc. (a) Carbo Ceramics, Inc. Core Laboratories N.V. Dawson Geophysical Company (a) Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) Exterran Holdings, Inc. (a) Global Industries Ltd. (a) Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. (a) Hornbeck Offshore Services, Inc. (a) Natural Gas Services Group, Inc. (a) Newpark Resources, Inc. (a) Oceaneering International, Inc. (a) Oil States International, Inc. (a) OYO Geospace Corporation (a) Parker Drilling Company (a) Patterson-UTI Energy, Inc. PHI, Inc. (a) Rowan Companies, Inc. (a) RPC, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Energy - 5.1% (Continued) Energy Equipment & Services - 1.8% (Continued) Seahawk Drilling, Inc. (a) $ SulphCo, Inc. (a) Superior Well Services, Inc. (a) T-3 Energy Services, Inc. (a) TETRA Technologies, Inc. (a) Tidewater, Inc. Trico Marine Services, Inc. (a) Unit Corporation (a) Willbros Group, Inc. (a) Oil, Gas & Consumable Fuels - 3.3% Abraxas Petroleum Corporation (a) Alon USA Energy, Inc. Approach Resources, Inc. (a) ATP Oil & Gas Corporation (a) Berry Petroleum Company - Class A BP Prudhoe Bay Royalty Trust BPZ Resources, Inc. (a) Capital Product Partners, L.P. Carrizo Oil & Gas, Inc. (a) Cheniere Energy, Inc. (a) Clean Energy Fuels Corporation (a) Cloud Peak Energy, Inc. (a) Concho Resources, Inc. (a) Contango Oil & Gas Company (a) DCP Midstream Partners, L.P. 98 Delek US Holdings, Inc. Denison Mines Corporation (a) Eagle Rock Energy Partners, L.P. Endeavour International Corporation (a) Energy XXI Bermuda Ltd. (a) Evergreen Energy, Inc. (a) Frontline Ltd. General Maritime Corporation GeoGlobal Resources, Inc. (a) GMX Resources, Inc. (a) Golar LNG Ltd. (a) Goodrich Petroleum Corporation (a) GreenHunter Energy, Inc. (a) Harvest Natural Resources, Inc. (a) Hugoton Royalty Trust International Coal Group, Inc. (a) Isramco, Inc. (a) 57 James River Coal Company (a) Knightsbridge Tankers Ltd. Linn Energy, LLC Magellan Petroleum Corporation (a) Massey Energy Company McMoRan Exploration Company (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Energy - 5.1% (Continued) Oil, Gas & Consumable Fuels - 3.3% (Continued) Nordic American Tanker Shipping Ltd. $ Northern Oil and Gas, Inc. (a) NuStar Energy, L.P. Oilsands Quest, Inc. (a) Overseas Shipholding Group, Inc. Pacific Asia Petroleum, Inc. (a) Pacific Ethanol, Inc. (a) Panhandle Oil & Gas, Inc. Permian Basin Royalty Trust Rentech, Inc. (a) Sabine Royalty Trust St. Mary Land & Exploration Company Stone Energy Corporation (a) Swift Energy Company (a) Syntroleum Corporation (a) Targa Resources Partners, L.P. Teekay Corporation Toreador Resources Corporation (a) Tri-Valley Corporation (a) Tsakos Energy Navigation Ltd. Uranerz Energy Corporation (a) Uranium Energy Corporation (a) USEC, Inc. (a) Venoco, Inc. (a) Verenium Corporation (a) W&T Offshore, Inc. Western Refining, Inc. (a) Williams Pipeline Partners, L.P. World Fuel Services Corporation Zion Oil & Gas, Inc. (a) Financials - 10.5% Capital Markets - 1.4% Affiliated Managers Group, Inc. (a) Ares Capital Corporation Broadpoint Gleacher Securities Group, Inc. (a) Cohen & Steers, Inc. Eaton Vance Corporation Evercore Partners, Inc. - Class A Federated Investors, Inc. GFI Group, Inc. GLG Partners, Inc. (a) Harris & Harris Group, Inc. (a) International Assets Holding Corporation (a) KBW, Inc. (a) Knight Capital Group, Inc. (a) LaBranche & Company, Inc. (a) Lazard Ltd. - Class A MF Global Holdings Ltd. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Financials - 10.5% (Continued) Capital Markets - 1.4% (Continued) Oppenheimer Holdings, Inc. $ optionsXpress Holdings, Inc. Penson Worldwide, Inc. (a) Prospect Capital Corporation Raymond James Financial, Inc. RiskMetrics Group, Inc. (a) Sanders Morris Harris Group, Inc. Stifel Financial Corporation (a) Thomas Weisel Partners Group, Inc. (a) TICC Capital Corporation TradeStation Group, Inc. (a) Commercial Banks - 3.9% Ames National Corporation Arrow Financial Corporation Bancorp, Inc. (The) (a) BancorpSouth, Inc. Bank of Hawaii Corporation Bank of the Ozarks, Inc. Banner Corporation Boston Private Financial Holdings, Inc. Capital City Bank Group, Inc. Capitol Bancorp Ltd. Cascade Bancorp, Inc. (a) Cathay General Bancorp Central Pacific Financial Corporation (a) Chemical Financial Corporation City Bank (a) City Holding Company City National Corporation Colonial Bancgroup, Inc. (The) (a) Columbia Banking Systems, Inc. Community Bank System, Inc. CVB Financial Corporation Danvers Bancorp, Inc. East West Bancorp, Inc. First BanCorp (North Carolina) First BanCorp (Puerto Rico) First Busey Corporation First Commonwealth Financial Corporation First Community Bancshares, Inc. First Financial Corporation First Merchants Corporation First Midwest Bancorp, Inc. First of Long Island Corporation (The) First South Bancorp, Inc. FNB Corporation Frontier Financial Corporation (a) Glacier Bancorp, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Financials - 10.5% (Continued) Commercial Banks - 3.9% (Continued) Great Southern Bancorp, Inc. $ Hanmi Financial Corporation (a) Harleysville National Corporation Independent Bank Corporation International Bancshares Corporation Lakeland Bancorp, Inc. Midwest Bank Holdings, Inc. (a) NBT Bancorp, Inc. Old Second Bancorp, Inc. Oriental Financial Group, Inc. Pacific Capital Bancorp Pacific Continental Corporation PacWest Bancorp Park National Corporation Peoples Financial Corporation Pinnacle Financial Partners, Inc. (a) Prosperity Bancshares, Inc. Renasant Corporation S&T Bancorp, Inc. S.Y. Bancorp, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corporation Security Bank Corporation (a) 66 Smithtown Bancorp, Inc. Southwest Bancorp, Inc. StellarOne Corporation Suffolk Bancorp Susquehanna Bancshares, Inc. SVB Financial Group (a) Synovus Financial Corporation Taylor Capital Group, Inc. (a) TCF Financial Corporation Texas Capital Bancshares, Inc. (a) Tompkins Financial Corporation Tower Bancorp, Inc. Towne Bank Trico Bancshares Trustmark Corporation UCBH Holdings, Inc. Union First Market Bankshares Corporation United Bankshares, Inc. United Security Bancshares United Security Bancshares, Inc. (a) Valley National Bancorp W Holding Company, Inc. (a) Washington Banking Company Washington Trust Bancorp, Inc. Webster Financial Corporation Whitney Holding Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Financials - 10.5% (Continued) Commercial Banks - 3.9% (Continued) Wilmington Trust Corporation $ Wilshire Bancorp, Inc. Wintrust Financial Corporation Zions Bancorporation Consumer Finance - 0.4% Cash America International, Inc. CompuCredit Holdings Corporation (a) Dollar Financial Corporation (a) First Marblehead Corporation (The) (a) World Acceptance Corporation (a) Diversified Financial Services - 0.4% Asset Acceptance Capital Corporation (a) Asta Funding, Inc. California First National Bancorp DJSP Enterprises, Inc. (a) Interactive Brokers Group, Inc. - Class A (a) Life Partners Holdings, Inc. PHH Corporation (a) Portfolio Recovery Associates, Inc. (a) Primus Guaranty Ltd. (a) Insurance - 0.6% American Equity Investment Life Holding Company American International Group, Inc. (a) Brown & Brown, Inc. Endurance Specialty Holdings Ltd. FBL Financial Group, Inc. - Class A First Mercury Financial Corporation FPIC Insurance Group, Inc. (a) MBIA, Inc. (a) Old Republic International Corporation Phoenix Companies, Inc. (The) (a) ProAssurance Corporation (a) Stewart Information Services Corporation Torchmark Corporation Universal Insurance Holdings, Inc. Real Estate Investment Trusts - 2.5% Alexandria Real Estate Equities, Inc. AMB Property Corporation Anworth Mortgage Asset Corporation Arbor Realty Trust, Inc. (a) Ashford Hospitality Trust (a) Capital Trust, Inc. (a) CapLease, Inc. Cohen & Company, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Financials - 10.5% (Continued) Real Estate Investment Trusts - 2.5% (Continued) Corporate Office Properties Trust $ Developers Diversified Realty Corporation Digital Realty Trust, Inc. Douglas Emmett, Inc. Equity One, Inc. Essex Property Trust, Inc. Healthcare Realty Trust, Inc. Home Properties, Inc. iStar Financial, Inc. (a) Kilroy Realty Corporation Macerich Company (The) New York Mortgage Trust, Inc. Parkway Properties, Inc. Pennsylvania Real Estate Investment Trust Post Properties, Inc. Ramco-Gershenson Properties Trust Realty Income Corporation Regency Centers Corporation Senior Housing Properties Trust SL Green Realty Corporation Sun Communities, Inc. Sunstone Hotel Investors, Inc. (a) Taubman Centers, Inc. Walter Investment Management Corporation Real Estate Management & Development - 0.2% Avatar Holdings, Inc. (a) China Housing & Land Development, Inc. (a) St. Joe Company (The) (a) Tejon Ranch Company (a) Thrifts & Mortgage Finance - 1.1% Arlington Asset Investment Corporation (a) BankAtlantic Bancorp, Inc. (a) Brooklyn Federal Bancorp, Inc. FirstFed Financial Corporation (a) Guaranty Financial Group, Inc. (a) Kearny Financial Corporation MGIC Investment Corporation (a) NewAlliance Bancshares, Inc. PMI Group, Inc. (The) (a) Provident Financial Services, Inc. Provident New York Bancorp Prudential Bancorp, Inc. of Pennsylvania Radian Group, Inc. Territorial Bancorporation, Inc. (a) TFS Financial Corporation Triad Guaranty, Inc. (a) TrustCo Bank Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Financials - 10.5% (Continued) Thrifts & Mortgage Finance - 1.1% (Continued) ViewPoint Financial Group $ Washington Federal, Inc. Health Care - 9.2% Biotechnology - 3.7% Acadia Pharmaceuticals, Inc. (a) Allos Therapeutics, Inc. (a) Alnylam Pharmaceuticals, Inc. (a) AMAG Pharmaceuticals, Inc. (a) Antigenics, Inc. (a) Arena Pharmaceuticals, Inc. (a) Ariad Pharmaceuticals, Inc. (a) ArQule, Inc. (a) AVI BioPharma, Inc. (a) BioCryst Pharmaceuticals, Inc. (a) BioSante Pharmaceuticals, Inc. (a) BioTime, Inc. (a) Cell Therapeutics, Inc. (a) Cepheid (a) Cleveland BioLabs, Inc. (a) Clinical Data, Inc. (a) Cyclacel Pharmaceuticals, Inc. (a) Cytokinetics, Inc. (a) Cytori Therapeutics, Inc. (a) Dyax Corporation (a) Enzon Pharmaceuticals, Inc. (a) Exact Sciences Corporation (a) Exelixis, Inc. (a) Facet Biotech Corporation (a) Genomic Health, Inc. (a) GenVec, Inc. (a) Geron Corporation (a) GTx, Inc. (a) Halozyme Therapeutics, Inc. (a) Idenix Pharmaceuticals, Inc (a) Idera Pharmaceuticals, Inc. (a) ImmunoGen, Inc. (a) Immunomedics, Inc. (a) Inovio Biomedical Corporation (a) InterMune, Inc. (a) Introgen Therapeutics, Inc. (a) Isis Pharmaceuticals, Inc. (a) Ligand Pharmaceuticals, Inc. (a) MannKind Corporation (a) Martek Biosciences Corporation (a) Maxygen, Inc. (a) Medivation, Inc. (a) Metabolix, Inc. (a) Micromet, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Health Care - 9.2% (Continued) Biotechnology - 3.7% (Continued) Momenta Pharmaceuticals, Inc. (a) $ Myriad Pharmaceuticals, Inc. (a) Nabi Biopharmaceuticals (a) Novavax, Inc. (a) OncoGenex Pharmaceutical, Inc. (a) Oncothyreon, Inc. (a) Orexigen Therapeutics, Inc. (a) OSI Pharmaceuticals, Inc. (a) Osiris Therapeutics, Inc. (a) PDL BioPharma, Inc. Pharmasset, Inc. (a) Poniard Pharmaceuticals, Inc. (a) Progenics Pharmaceuticals, Inc. (a) Protalix BioTherapeutics, Inc. (a) Repligen Corporation (a) Rigel Pharmaceuticals, Inc. (a) Sangamo Biosciences, Inc. (a) Savient Pharmaceuticals, Inc. (a) SIGA Technologies, Inc. (a) Sinovac Biotech Ltd. (a) Spectrum Pharmaceuticals, Inc. (a) StemCells, Inc. (a) Theravance, Inc. (a) Vanda Pharmaceuticals, Inc. (a) YM Biosciences, Inc. (a) Ziopharm Oncology, Inc. (a) ZymoGenetics, Inc. (a) Health Care Equipment & Supplies - 2.0% Abaxis, Inc. (a) Abiomed, Inc. (a) Accuray, Inc. (a) Alphatec Holdings, Inc. (a) Anika Therapeutics, Inc. (a) Bovie Medical Corporation (a) Cerus Corporation (a) Conceptus, Inc. (a) Cutera, Inc. (a) Cyberonics, Inc. (a) Cynosure, Inc. (a) Delcath Systems, Inc. (a) Electro-Optical Sciences, Inc. (a) Gen-Probe, Inc. (a) Greatbatch, Inc. (a) Hansen Medical, Inc. (a) ICU Medical, Inc. (a) IDEXX Laboratories, Inc. (a) Insulet Corporation (a) Invacare Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Health Care - 9.2% (Continued) Health Care Equipment & Supplies - 2.0% (Continued) Kensey Nash Corporation (a) $ Kinetic Concepts, Inc. (a) MAKO Surgical Corporation (a) Masimo Corporation (a) Meridian Bioscience, Inc. Neogen Corporation (a) NeuroMetrix, Inc. (a) NuVasive, Inc. (a) Quidel Corporation (a) ResMed, Inc. (a) Somanetics Corporation (a) SonoSite, Inc. (a) Stereotaxis, Inc. (a) SurModics, Inc. (a) Volcano Corporation (a) West Pharmaceutical Services, Inc. Zoll Medical Corporation (a) Health Care Providers & Services - 1.2% Air Methods Corporation (a) Amedisys, Inc. (a) AMERIGROUP Corporation (a) AmSurg Corporation (a) Assisted Living Concepts, Inc. (a) Bio-Reference Labs, Inc. (a) BioScrip, Inc. (a) Brookdale Senior Living, Inc. (a) CardioNet, Inc. (a) Catalyst Health Solutions, Inc. (a) Centene Corporation (a) Clarient, Inc. (a) Community Health Systems, Inc. (a) Emeritus Corporation (a) Genoptix, Inc. (a) Health Grades, Inc. (a) Health Net, Inc. (a) HMS Holdings Corporation (a) LHC Group, Inc. (a) Lincare Holdings, Inc. (a) Molina Healthcare, Inc. (a) MWI Veterinary Supply, Inc. (a) National Research Corporation PharMerica Corporation (a) PSS World Medical, Inc. (a) Sharps Compliance Corporation (a) Skilled Healthcare Group, Inc. - Class A (a) Triple-S Management Corporation (a) US Physical Therapy, Inc. (a) VCA Antech, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Health Care - 9.2% (Continued) Health Care Providers & Services - 1.2% (Continued) Virtual Radiologic Corporation (a) $ Health Care Technology - 0.8% Allscripts-Misys Healthcare Solutions, Inc. (a) athenahealth, Inc. (a) Computer Programs and Systems, Inc. MedAssets, Inc. (a) Phase Forward, Inc. (a) Quadramed Corporation (a) Quality Systems, Inc. Transcend Services, Inc. (a) Vital Images, Inc. (a) Life Sciences Tools & Services - 0.6% Albany Molecular Research, Inc. (a) Covance, Inc. (a) Luminex Corporation(a) PerkinElmer, Inc. Sequenom, Inc. (a) Varian, Inc. (a) Pharmaceuticals - 0.9% Acura Pharmaceuticals, Inc. (a) Akorn, Inc. (a) Ardea Biosciences, Inc. (a) Avanir Pharmaceuticals, Inc. - Class A (a) BioMimetic Therapeutics, Inc. (a) BMP Sunstone Corporation (a) Cadence Pharmaceuticals, Inc. (a) Cumberland Pharmaceuticals, Inc. (a) Cypress Bioscience, Inc. (a) Hi-Tech Pharmacal Company, Inc. (a) ISTA Pharmaceuticals, Inc. (a) Jazz Pharmaceuticals, Inc. (a) KV Pharmaceutical Company - Class A (a) Lannett Company, Inc. (a) MAP Pharmaceuticals, Inc. (a) Matrixx Initiatives, Inc. (a) Medicines Company (The) (a) Nektar Therapeutics (a) Obagi Medical Products, Inc. (a) Optimer Pharmaceuticals, Inc. (a) Pain Therapeutics, Inc. (a) POZEN, Inc. (a) Questcor Pharmaceuticals, Inc. (a) Salix Pharmaceuticals Ltd. (a) Sucampo Pharmaceuticals, Inc. (a) SuperGen, Inc. (a) Valeant Pharmaceuticals International (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Health Care - 9.2% (Continued) Pharmaceuticals - 0.9% (Continued) VIVUS, Inc. (a) $ XenoPort, Inc. (a) Industrials - 9.1% Aerospace & Defense - 0.4% AAR Corporation (a) AerCap Holdings N.V. (a) AeroVironment, Inc. (a) Ascent Solar Technologies, Inc. (a) Dyncorp International, Inc. - Class A (a) GeoEye, Inc. (a) HEICO Corporation Herley Industries, Inc. (a) Taser International, Inc. (a) Air Freight & Logistics - 0.2% Dynamex, Inc. (a) 6 95 Forward Air Corporation Hub Group, Inc. (a) Pacer International, Inc. (a) UTi Worldwide, Inc. Airlines - 0.4% AirTran Holdings, Inc. (a) Alaska Air Group, Inc. (a) Allegiant Travel Company (a) US Airways Group, Inc. (a) Building Products - 0.8% AAON, Inc. American Woodmark Corporation Apogee Enterprises, Inc. Builders FirstSource, Inc. (a) Insteel Industries, Inc. Owens Corning, Inc. (a) Simpson Manufacturing Company, Inc. Trex Company, Inc. (a) Universal Forest Products, Inc. USG Corporation (a) Commercial Services & Supplies - 0.9% ABM Industries, Inc. APAC Customer Services, Inc. (a) Brink's Company (The) Cintas Corporation Clean Harbors, Inc. (a) Cornell Companies, Inc. (a) Document Security Systems, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Industrials - 9.1% (Continued) Commercial Services & Supplies - 0.9% (Continued) EnerNOC, Inc. (a) $ Geo Group, Inc. (The) (a) Healthcare Services Group, Inc. HNI Corporation InnerWorkings, Inc. (a) McGrath RentCorp Metalico, Inc. (a) Mine Safety Appliances Company Mobile Mini, Inc. (a) RINO International Corporation (a) Team, Inc. (a) Viad Corporation Construction & Engineering - 0.1% Comfort Systems USA, Inc. EMCOR Group, Inc. (a) Insituform Technologies, Inc. - Class A (a) MasTec, Inc. (a) Northwest Pipe Company (a) Orion Marine Group, Inc. (a) Shaw Group, Inc. (The) (a) Sterling Construction Company, Inc. (a) Tutor Perini Corporation (a) Electrical Equipment - 1.2% A123 Systems, Inc. (a) Advanced Battery Technologies, Inc. (a) American Superconductor Corporation (a) A-Power Energy Generation Systems Ltd. (a) Broadwind Energy, Inc. (a) Capstone Turbine Corporation (a) China BAK Battery, Inc. (a) Encore Wire Corporation Ener1, Inc. (a) Energy Conversion Devices, Inc. (a) Evergreen Solar, Inc. (a) FuelCell Energy, Inc. (a) GT Solar International, Inc. (a) Harbin Electric, Inc. (a) Hoku Scientific, Inc. (a) Medis Technologies Ltd. (a) Microvision, Inc. (a) Ocean Power Technologies, Inc. (a) Power-One, Inc. (a) PowerSecure International, Inc. (a) Satcon Technology Corporation (a) Solarfun Power Holdings Company Ltd. - ADR (a) SunPower Corporation - Class B (a) Thomas & Betts Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Industrials - 9.1% (Continued) Electrical Equipment - 1.2% (Continued) Ultralife Corporation (a) $ UQM Technologies, Inc. (a) Valence Technology, Inc. (a) Vicor Corporation (a) Industrial Conglomerates - 0.0% Otter Tail Corporation Raven Industries, Inc. Machinery - 1.7% Astec Industries, Inc. (a) Badger Meter, Inc. Briggs & Stratton Corporation Chart Industries, Inc. (a) China Fire & Security Group, Inc. (a) Commercial Vehicle Group, Inc. (a) Energy Recovery, Inc. (a) EnPro Industries, Inc. (a) Flanders Corporation (a) FreightCar America, Inc. Gardner Denver, Inc. Gorman-Rupp Company (The) Kaydon Corporation L.B. Foster Company - Class A (a) Lindsay Corporation Middleby Corporation (The) (a) Navistar International Corporation (a) Oshkosh Corporation SmartHeat, Inc. (a) Sun Hydraulics Corporation Tecumseh Products Company - Class A (a) Tennant Company Titan International, Inc. Trimas Corporation (a) Twin Disc, Inc. Wabtec Corporation Marine - 0.2% Alexander & Baldwin, Inc. American Commercial Lines, Inc. (a) Eagle Bulk Shipping, Inc. (a) Genco Shipping & Trading Ltd. (a) TBS International plc - Class A (a) Ultrapetrol (Bahamas) Ltd. (a) Professional Services - 1.3% Acacia Research Corporation (a) Barrett Business Services, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Industrials - 9.1% (Continued) Professional Services - 1.3% (Continued) COMSYS IT Partners, Inc. (a) $ Corporate Executive Board Company (The) CoStar Group, Inc. (a) CRA International, Inc. (a) FTI Consulting, Inc. (a) Heidrick & Struggles International, Inc. Hill International, Inc. (a) Huron Consulting Group, Inc. (a) Kelly Services, Inc. - Class A (a) Korn/Ferry International (a) Monster Worldwide, Inc. (a) Resources Connection, Inc. (a) School Specialty, Inc. (a) Spherion Corporation (a) Towers Watson & Company - Class A TrueBlue, Inc. (a) Road & Rail - 1.2% Arkansas Best Corporation Avis Budget Group, Inc. (a) Con-Way, Inc. Dollar Thrifty Automotive Group, Inc. (a) Heartland Express, Inc. Kansas City Southern (a) Knight Transportation, Inc. Ryder System, Inc. Saia, Inc. (a) USA Truck, Inc. (a) YRC Worldwide, Inc. (a) Trading Companies & Distributors - 0.7% Aceto Corporation Beacon Roofing Supply, Inc. (a) GATX Corporation Houston Wire & Cable Company Lawson Products, Inc. RSC Holdings, Inc. (a) Rush Enterprises, Inc. - Class A (a) TAL International Group, Inc. Titan Machinery, Inc. (a) Watsco, Inc. WESCO International, Inc. (a) Transportation Infrastructure - 0.0% Aegean Marine Petroleum Network, Inc. Macquarie Infrastructure Company, LLC (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Information Technology - 9.0% Communications Equipment - 1.1% ADC Telecommunications, Inc. (a) $ ADTRAN, Inc. Airvana, Inc. (a) Anaren, Inc. (a) Arris Group, Inc. (a) BigBand Networks, Inc. (a) Black Box Corporation Blue Coat Systems, Inc. (a) CommScope, Inc. (a) DG FastChannel, Inc. (a) Digi International, Inc. (a) DragonWave, Inc. (a) EMCORE Corporation (a) Emulex Corporation (a) Infinera Corporation (a) Ixia (a) Occam Networks, Inc. (a) Opnext, Inc. (a) Palm, Inc. (a) ParkerVision, Inc. (a) PCTEL, Inc. (a) Polycom, Inc. (a) Powerwave Technologies, Inc. (a) Qiao Xing Mobile Communication Company Ltd. (a) Riverbed Technology, Inc. (a) SeaChange International, Inc. (a) ShoreTel, Inc. (a) Telestone Technologies Corporation (a) Telkonet, Inc. (a) Tellabs, Inc. (a) UTStarcom, Inc. (a) Computers & Peripherals - 1.1% 3PAR, Inc. (a) Avid Technology, Inc. (a) Compellent Technologies, Inc. (a) Cray, Inc. (a) Diebold, Inc. Electronics for Imaging, Inc. (a) Imation Corporation (a) Intermec, Inc. (a) Intevac, Inc. (a) Netezza Corporation (a) Novatel Wireless, Inc. (a) Silicon Graphics International Corporation (a) STEC, Inc. (a) Stratasys, Inc. (a) Synaptics, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Information Technology - 9.0% (Continued) Computers & Peripherals - 1.1% (Continued) Xyratex Ltd. (a) $ Electronic Equipment, Instruments & Components - 1.7% Anixter International, Inc. (a) China Security & Surveillance Technology, Inc. (a) Cogent, Inc. (a) Cognex Corporation Coherent, Inc. (a) Comverge, Inc. (a) CPI International, Inc. (a) Daktronics, Inc. DTS, Inc. (a) Echelon Corporation (a) Electro Rent Corporation FARO Technologies, Inc. (a) Ingram Micro, Inc. - Class A (a) Insight Enterprises, Inc. (a) Intellicheck Mobilisa, Inc. (a) IPG Photonics Corporation (a) Itron, Inc. (a) Littelfuse, Inc. (a) Maxwell Technologies, Inc. (a) Measurement Specialties, Inc. (a) MTS Systems Corporation Netlist, Inc. (a) Newport Corporation (a) RadiSys Corporation (a) Research Frontiers, Inc. (a) ScanSource, Inc. (a) Spectrum Control, Inc. (a) SYNNEX Corporation (a) TTM Technologies, Inc. (a) Universal Display Corporation (a) Internet Software & Services - 0.7% Ancestry.com, Inc. (a) Constant Contact, Inc. (a) DealerTrack Holdings, Inc. (a) EarthLink, Inc. GSI Commerce, Inc. (a) InfoSpace, Inc. (a) Innodata Isogen, Inc. (a) Internet Brands, Inc. (a) j2 Global Communications, Inc. (a) Keynote Systems, Inc. Knot, Inc. (The) (a) Liquidity Services, Inc. (a) LivePerson, Inc. (a) LoopNet, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Information Technology - 9.0% (Continued) Internet Software & Services - 0.7% (Continued) OpenTable, Inc. (a) $ Openwave Systems, Inc. (a) Sohu.com, Inc. (a) support.com, Inc. (a) Switch & Data Facilities Company, Inc. (a) Terremark Worldwide, Inc. (a) Travelzoo, Inc. (a) ValueClick, Inc. (a) Vistaprint N.V. (a) Vocus, Inc. (a) Web.com Group, Inc. (a) Zix Corporation (a) IT Services - 0.4% Acxiom Corporation (a) Alliance Data Systems Corporation (a) Cass Information Systems, Inc. CIBER, Inc. (a) CyberSource Corporation (a) Dynamics Research Corporation (a) Forrester Research, Inc. (a) Hackett Group, Inc. (The) (a) Hewitt Associates, Inc. - Class A (a) Integral Systems, Inc. (a) Lionbridge Technologies, Inc. (a) MoneyGram International, Inc. (a) Total System Services, Inc. Wright Express Corporation (a) Semiconductors & Semiconductor Equipment - 2.0% Actel Corporation (a) Amkor Technology, Inc. (a) Applied Micro Circuits Corporation (a) Brooks Automation, Inc. (a) Cavium Networks, Inc. (a) Cohu, Inc. Cypress Semiconductor Corporation (a) Exar Corporation (a) FormFactor, Inc. (a) Hittite Microwave Corporation (a) Integrated Device Technology, Inc. (a) International Rectifier Corporation (a) Kopin Corporation (a) Kulicke & Soffa Industries, Inc. (a) LDK Solar Company Ltd. (a) Mattson Technology, Inc. (a) MKS Instruments, Inc. (a) Monolithic Power Systems, Inc. (a) Nanometrics, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Information Technology - 9.0% (Continued) Semiconductors & Semiconductor Equipment - 2.0% (Continued) National Semiconductor Corporation $ NetLogic Microsystems, Inc. (a) Novellus Systems, Inc. (a) Pericom Semiconductor Corporation (a) Photronics, Inc. (a) Rubicon Technology, Inc. (a) Rudolph Technologies, Inc. (a) Sigma Designs, Inc. (a) Silicon Image, Inc. (a) Silicon Laboratories, Inc. (a) Standard Microsystems Corporation (a) Supertex, Inc. (a) Trident Microsystems, Inc. (a) UltraTech, Inc. (a) Virage Logic Corporation (a) White Electronic Designs Corporation (a) Software - 2.0% ACI Worldwide, Inc. (a) Actuate Corporation (a) Advent Software, Inc. (a) American Software, Inc. - Class A ANSYS, Inc. (a) ArcSight, Inc. (a) Blackbaud, Inc. Compuware Corporation (a) Concur Technologies, Inc. (a) Deltek, Inc. (a) DemandTec, Inc. (a) Ebix, Inc. (a) EPIQ Systems, Inc. (a) Fair Isaac Corporation Guidance Software, Inc. (a) Jack Henry & Associates, Inc. JDA Software Group, Inc. (a) Lawson Software, Inc. (a) Magma Design Automation, Inc. (a) Manhattan Associates, Inc.(a) MICROS Systems, Inc. (a) MicroStrategy, Inc. - Class A (a) Midway Games, Inc. (a) Net 1 UEPS Technologies, Inc. (a) NetSuite, Inc. (a) OPNET Technologies, Inc. Parametric Technology Corporation (a) PROS Holdings, Inc. (a) Rosetta Stone, Inc. (a) S1 Corporation (a) Sonic Solutions, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Information Technology - 9.0% (Continued) Software - 2.0% (Continued) SuccessFactors, Inc. (a) $ Symyx Technologies, Inc. (a) Synchronoss Technologies, Inc. (a) Take-Two Interactive Software, Inc. (a) Taleo Corporation - Class A (a) TeleCommunication Systems, Inc. (a) THQ, Inc. (a) TiVo, Inc. (a) Tyler Technologies, Inc. (a) Ultimate Software Group, Inc. (The) (a) Wave Systems Corporation (a) Websense, Inc. (a) Materials - 3.7% Chemicals - 0.9% A. Schulman, Inc. Airgas, Inc. Altair Nanotechnologies, Inc. (a) American Vanguard Corporation Arch Chemicals, Inc. Balchem Corporation Calgon Carbon Corporation (a) China Green Agriculture, Inc. (a) Ferro Corporation H.B. Fuller Company Hawkins, Inc. Huntsman Corporation Innospec, Inc. Intrepid Potash, Inc. (a) Landec Corporation (a) LSB Industries, Inc. (a) Methanex Corporation Olin Corporation OM Group, Inc. (a) OMNOVA Solutions, Inc. (a) Scotts Miracle-Gro Company (The) - Class A Sensient Technologies Corporation ShengdaTech, Inc. (a) Spartech Corporation (a) Westlake Chemical Corporation Zep, Inc. Zoltek Companies, Inc. (a) Construction Materials - 0.4% Eagle Materials, Inc. Headwaters, Inc. (a) Martin Marietta Materials, Inc. Texas Industries, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Materials - 3.7% (Continued) Containers & Packaging - 0.7% AptarGroup, Inc. $ Boise, Inc. (a) Pactiv Corporation (a) Silgan Holdings, Inc. Temple-Inland, Inc. Metals & Mining - 1.4% A.M. Castle & Company AK Steel Holding Corporation AMCOL International Corporation Brush Engineered Materials, Inc. (a) Carpenter Technology Corporation Century Aluminum Company (a) China Precision Steel, Inc. (a) Compass Minerals International, Inc. Gammon Gold, Inc. (a) General Steel Holdings, Inc. (a) Gerdau Ameristeel Corporation Great Basin Gold Ltd. (a) Haynes International, Inc. Horsehead Holding Corporation (a) Jaguar Mining, Inc. (a) Kaiser Aluminum Corporation Minefinders Corporation Ltd. (a) Nevsun Resources Ltd. (a) NovaGold Resources, Inc. (a) Olympic Steel, Inc. Paramount Gold and Silver Corporation (a) Richmont Mines, Inc. (a) Royal Gold, Inc. RTI International Metals, Inc. (a) Schnitzer Steel Industries, Inc. - Class A Seabridge Gold, Inc. (a) Tanzanian Royalty Exploration Corporation (a) Titanium Metals Corporation (a) US Gold Corporation (a) Worthington Industries, Inc. Paper & Forest Products - 0.3% Deltic Timber Corporation Louisiana-Pacific Corporation (a) Neenah Paper, Inc. Orient Paper, Inc. (a) P.H. Glatfelter Company Telecommunication Services - 0.6% Diversified Telecommunication Services - 0.4% 8x8, Inc. (a) Alaska Communications Systems Group, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Telecommunication Services - 0.6% (Continued) Diversified Telecommunication Services - 0.4% (Continued) Cbeyond, Inc. (a) $ Cincinnati Bell, Inc. (a) Frontier Communications Corporation Globalstar, Inc. (a) Neutral Tandem, Inc. (a) Premiere Global Services, Inc. (a) Wireless Telecommunication Services - 0.2% Syniverse Holdings, Inc. (a) USA Mobility, Inc. Utilities - 0.8% Electric Utilities - 0.2% El Paso Electric Company (a) Empire District Electric Company (The) Hawaiian Electric Industries, Inc. MGE Energy, Inc. Unitil Corporation Gas Utilities - 0.1% Chesapeake Utilities Corporation China Natural Gas, Inc. (a) Northwest Natural Gas Company Suburban Propane Partners, L.P. WGL Holdings, Inc. Independent Power Producers & Energy Traders - 0.1% Mirant Corporation (a) RRI Energy, Inc. (a) Multi-Utilities - 0.2% Black Hills Corporation CH Energy Group, Inc. Integrys Energy Group, Inc. Northwestern Corporation Water Utilities - 0.2% American States Water Company Aqua America, Inc. Cadiz, Inc. (a) Connecticut Water Service, Inc. Consolidated Water Company Ltd. Middlesex Water Company Pennichuck Corporation SJW Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 64.4% (Continued) Shares Value Utilities - 0.8% (Continued) Water Utilities - 0.2% (Continued) Southwest Water Company $ Total Common Stocks(Proceeds $679,497,772) $ CLOSED-END FUNDS - 0.0% Shares Value Alpine Total Dynamic Dividend Fund $ Federated Premier Municipal Income Fund PIMCO Global StocksPLUS & Income Fund Western Asset Emerging Markets Debt Fund, Inc. 86 Total Closed-End Funds(Proceeds $121,511) $ Total Securities Sold Short - 64.4% (Proceeds $679,619,283) $ ADR - American Depositary Receipt. (a) Non-income producing security. See accompanying notes to Schedules of Investments. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS January 31, 2010 (Unaudited) COMMON STOCKS - 99.8% Shares Value Consumer Discretionary - 18.5% Auto Components - 1.2% Cooper Tire & Rubber Company $ Dana Holding Corporation (a) Federal-Mogul Corporation (a) Gentex Corporation Modine Manufacturing Company (a) Spartan Motors, Inc. Standard Motor Products, Inc. (a) Tenneco, Inc. (a) WABCO Holdings, Inc. Automobiles - 0.2% Thor Industries, Inc. Distributors - 0.2% Core-Mark Holding Company, Inc. (a) Diversified Consumer Services - 1.9% Brink's Home Security Holdings, Inc. (a) Career Education Corporation (a) Coinstar, Inc. (a) Corinthian Colleges, Inc. (a) Grand Canyon Education, Inc. (a) Hillenbrand, Inc. Service Corporation International Sotheby's Universal Technical Institute, Inc. (a) Hotels, Restaurants & Leisure - 2.3% Ameristar Casinos, Inc. Boyd Gaming Corporation (a) Brinker International, Inc. Carrols Restaurant Group, Inc. (a) Chipotle Mexican Grill, Inc. - Class A (a) CKE Restaurants, Inc. Cracker Barrel Old Country Store, Inc. Denny's Corporation (a) DineEquity, Inc. (a) Domino's Pizza, Inc. (a) Einstein Noah Restaurant Group, Inc. (a) Interval Leisure Group, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) Panera Bread Company - Class A (a) Papa John's International, Inc. (a) Peets Coffee & Tea, Inc. (a) Red Robin Gourmet Burgers, Inc. (a) Shuffle Master, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Discretionary - 18.5% (Continued) Hotels, Restaurants & Leisure - 2.3% (Continued) Wendy's/Arby's Group, Inc. - Class A $ Household Durables - 1.1% Furniture Brands International, Inc. (a) Helen of Troy Ltd. (a) Jarden Corporation La-Z-Boy, Inc. (a) Sealy Corporation (a) Standard Pacific Corporation (a) Internet & Catalog Retail - 0.4% drugstore.com, inc. (a) Netflix, Inc. (a) Overstock.com, Inc. (a) U.S. Auto Parts Network, Inc. (a) Leisure Equipment & Products - 1.0% Brunswick Corporation Eastman Kodak Company (a) JAKKS Pacific, Inc. (a) Polaris Industries, Inc. RC2 Corporation (a) Media - 3.1% Arbitron, Inc. Cinemark Holdings, Inc. CTC Media, Inc. (a) DreamWorks Animation SKG, Inc. - Class A (a) IMAX Corporation (a) Interactive Data Corporation Lee Enterprises, Inc. (a) Live Nation, Inc. (a) 1 10 LodgeNet Interactive Corporation (a) McClatchy Company (The) - Class A Mediacom Communications Corporation (a) New York Times Company (The) - Class A (a) Radio One, Inc. (a) RCN Corporation (a) Scholastic Corporation SIRIUS XM Radio, Inc. (a) Valassis Communications, Inc. (a) Value Line, Inc. Multi-Line Retail - 1.0% Dillard's, Inc. Retail Ventures, Inc. (a) Tuesday Morning Corporation (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Discretionary - 18.5% (Continued) Specialty Retail - 3.8% Aéropostale, Inc. (a) $ AutoNation, Inc. (a) bebe stores, inc. Charming Shoppes, Inc. (a) Chico's FAS, Inc. (a) Collective Brands, Inc. (a) Dick's Sporting Goods, Inc. (a) Hot Topic, Inc. (a) Lumber Liquidators Holdings, Inc. (a) MarineMax, Inc. (a) OfficeMax, Inc. (a) PetSmart, Inc. Rent-A-Center, Inc. (a) Select Comfort Corporation (a) Shoe Carnival, Inc. (a) Signet Jewelers Ltd. (a) Sonic Automotive, Inc. - Class A (a) Stein Mart, Inc. (a) Talbots, Inc. (The) (a) Ulta Salon, Cosmetics & Fragrance, Inc. (a) West Marine, Inc. (a) Textiles, Apparel & Luxury Goods - 2.3% American Apparel, Inc. (a) Columbia Sportswear Company FGX International Holdings Ltd. (a) Fossil, Inc. (a) Iconix Brand Group, Inc. (a) Jones Apparel Group, Inc. Liz Claiborne, Inc. (a) Maidenform Brands, Inc. (a) Phillips-Van Heusen Corporation Quiksilver, Inc. (a) UniFirst Corporation Warnaco Group, Inc. (The) (a) Wolverine World Wide, Inc. Consumer Staples - 3.1% Food & Staples Retailing - 0.4% BJ's Wholesale Club, Inc. (a) Susser Holdings Corporation (a) Food Products - 1.2% AgFeed Industries, Inc. (a) B&G Foods, Inc. Chiquita Brands International, Inc. (a) Corn Products International, Inc. Cosan Ltd. - Class A (a) Darling International, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Consumer Staples - 3.1% (Continued) Food Products - 1.2% (Continued) Fresh Del Monte Produce, Inc. (a) $ John B. Sanfilippo & Son, Inc. (a) Origin Agritech Ltd. (a) Household Products - 0.3% Central Garden & Pet Company - Class A (a) Oil-Dri Corporation of America Personal Products - 1.2% Elizabeth Arden, Inc. (a) Inter Parfums, Inc. NBTY, Inc. (a) Nu Skin Enterprises, Inc. - Class A Prestige Brands Holdings, Inc. (a) Schiff Nutrition International, Inc. (a) Tiens Biotech Group USA, Inc. (a) Energy - 5.7% Energy Equipment & Services - 1.5% Bristow Group, Inc. (a) Cal Dive International, Inc. (a) Exterran Holdings, Inc. (a) Geokinetics, Inc. (a) Helix Energy Solutions Group, Inc. (a) Hercules Offshore, Inc. (a) Lufkin Industries, Inc. Matrix Service Company (a) Oceaneering International, Inc. (a) Patterson-UTI Energy, Inc. Pioneer Drilling Company (a) SEACOR Holdings, Inc. (a) Superior Energy Services, Inc. (a) T-3 Energy Services, Inc. (a) Union Drilling, Inc. (a) Oil, Gas & Consumable Fuels - 4.2% Alon USA Energy, Inc. Approach Resources, Inc. (a) BPZ Resources, Inc. (a) Brigham Exploration Company (a) Clean Energy Fuels Corporation (a) CVR Energy, Inc. (a) Delek US Holdings, Inc. Delta Petroleum Corporation (a) Encore Acquisition Company (a) EXCO Resources, Inc. Forest Oil Corporation (a) Frontline Ltd. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Energy - 5.7% (Continued) Oil, Gas & Consumable Fuels - 4.2% (Continued) GeoResources, Inc. (a) $ Gran Tierra Energy, Inc. (a) Houston American Energy Corporation International Coal Group, Inc. (a) MarkWest Energy Partners, L.P. NuStar GP Holdings, LLC Petroleum Development Corporation (a) PetroQuest Energy, Inc. (a) SandRidge Energy, Inc. (a) Southern Union Company Tesoro Corporation Toreador Resources Corporation (a) USEC, Inc. (a) VAALCO Energy, Inc. (a) Warren Resources, Inc. (a) Western Refining, Inc. (a) Financials - 18.0% Capital Markets - 2.2% American Capital Ltd. (a) Apollo Investment Corporation BGC Partners, Inc. - Class A BlackRock Kelso Capital Corporation Calamos Asset Management, Inc. - Class A Duff & Phelps Corporation FBR Capital Markets Corporation (a) Fifth Street Finance Corporation Fortress Investment Group, LLC (a) Hercules Technology Growth Capital, Inc. MCG Capital Corporation (a) PennantPark Investment Corporation RiskMetrics Group, Inc. (a) Waddell & Reed Financial, Inc. - Class A Commercial Banks - 5.6% Associated Banc-Corp Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR Bank of Kentucky Financial Corporation Camden National Corporation CapitalSource, Inc. Cardinal Financial Corporation Cathay General Bancorp CenterState Banks of Florida, Inc. Commerce Bancshares, Inc. First Bancorp Holding Company First Busey Corporation First Financial Bankshares, Inc. Fulton Financial Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Financials - 18.0% (Continued) Commercial Banks - 5.6% (Continued) Glacier Bancorp, Inc. $ Harleysville National Corporation Heritage Financial Corporation Home BancShares, Inc. Huntington Bancshares, Inc. IBERIABANK Corporation Independent Bank Corporation Investors Bancorp, Inc. (a) Lakeland Financial Corporation Marshall & Ilsley Corporation MB Financial, Inc. Old National Bancorp Pinnacle Financial Partners, Inc. (a) Popular, Inc. PrivateBancorp, Inc. Renasant Corporation Santander BanCorp (a) SCBT Financial Corporation Sterling Bancorp Sterling Bancshares, Inc. Synovus Financial Corporation Umpqua Holdings Corporation United Community Banks, Inc. (a) Webster Financial Corporation Westamerica Bancorporation Wilmington Trust Corporation Consumer Finance - 1.1% Advance America, Cash Advance Centers, Inc. Cardtronics, Inc. (a) Cash America International, Inc. Nelnet, Inc. - Class A World Acceptance Corporation (a) Diversified Financial Services - 0.6% Compass Diversified Holdings, Inc. Encore Capital Group, Inc. (a) Financial Federal Corporation MarketAxess Holdings, Inc. Insurance - 4.5% Allied World Assurance Company Holdings Ltd. American Equity Investment Life Holding Company American Financial Group, Inc. Argo Group International Holdings Ltd. (a) Arthur J. Gallagher & Company Aspen Insurance Holdings Ltd. CNA Surety Corporation (a) Conseco, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Financials - 18.0% (Continued) Insurance - 4.5% (Continued) Delphi Financial Group, Inc. - Class A $ Endurance Specialty Holdings Ltd. Enstar Group Ltd. (a) Erie Indemnity Company - Class A FBL Financial Group, Inc. - Class A Fidelity National Financial, Inc. - Class A Flagstone Reinsurance Holdings Ltd. Hallmark Financial Services, Inc. (a) Hanover Insurance Group, Inc. (The) Horace Mann Educators Corporation Kansas City Life Insurance Company Max Capital Group Ltd. MBIA, Inc. (a) Meadowbrook Insurance Group, Inc. OneBeacon Insurance Group Ltd. Platinum Underwriters Holdings Ltd. PMA Capital Corporation (a) Reinsurance Group of America, Inc. SeaBright Insurance Holdings Ltd. (a) Tower Group, Inc. Unitrin, Inc. Real Estate Investment Trusts - 2.7% American Capital Agency Corporation Anworth Mortgage Asset Corporation Capstead Mortgage Corporation Chimera Investment Corporation Cogdell Spencer, Inc. Duke Realty Corporation Education Realty Trust, Inc. Hersha Hospitality Trust National Health Investors, Inc. Resource Capital Corporation Saul Centers, Inc. Senior Housing Properties Trust Universal Health Realty Income Trust U-Store-It Trust Winthrop Realty Trust Thrifts & Mortgage Finance - 1.3% Astoria Financial Corporation Brookline Bancorp, Inc. Capitol Federal Financial First Niagara Financial Group, Inc. NASB Financial, Inc. Northwest Bancshares, Inc. Ocwen Financial Corporation (a) PMI Group, Inc. (The) (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 14.6% Biotechnology - 2.4% Acorda Therapeutics, Inc. (a) $ Affymax, Inc. (a) Arena Pharmaceuticals, Inc. (a) Ariad Pharmaceuticals, Inc. (a) Cepheid (a) Cubist Pharmaceuticals, Inc. (a) Emergent BioSolutions, Inc. (a) Enzon Pharmaceuticals, Inc. (a) Exact Sciences Corporation (a) Exelixis, Inc. (a) Genomic Health, Inc. (a) Geron Corporation (a) GTx, Inc. (a) Immunomedics, Inc. (a) Isis Pharmaceuticals, Inc. (a) MannKind Corporation (a) Myriad Genetics, Inc. (a) NeurogesX, Inc. (a) Novavax, Inc. (a) Protalix BioTherapeutics, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Synta Pharmaceuticals Corporation (a) Targacept, Inc. (a) Health Care Equipment & Supplies - 2.5% Cantel Medical Corporation Conceptus, Inc. (a) Cooper Companies, Inc. (The) CryoLife, Inc. (a) Cyberonics, Inc. (a) Electro-Optical Sciences, Inc. (a) Endologix, Inc. (a) Exactech, Inc. (a) Invacare Corporation Inverness Medical Innovations, Inc. (a) Medical Action Industries, Inc. (a) Natus Medical, Inc. (a) OraSure Technologies, Inc. (a) Sirona Dental Systems, Inc. (a) STERIS Corporation Symmetry Medical, Inc. (a) Health Care Providers & Services - 5.4% Alliance HealthCare Services, Inc. (a) AMERIGROUP Corporation (a) AmSurg Corporation (a) Bio-Reference Labs, Inc. (a) CardioNet, Inc. (a) Centene Corporation (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 14.6% (Continued) Health Care Providers & Services - 5.4% (Continued) Community Health Systems, Inc. (a) $ Continucare Corporation (a) Corvel Corporation (a) Cross Country Healthcare, Inc. (a) Hanger Orthopedic Group, Inc. (a) Health Management Associates, Inc. - Class A (a) Health Net, Inc. (a) HealthSouth Corporation (a) HealthSpring, Inc. (a) Kindred Healthcare, Inc. (a) MEDNAX, Inc. (a) Molina Healthcare, Inc. (a) NightHawk Radiology Holdings, Inc. (a) Odyssey Healthcare, Inc. (a) Omnicare, Inc. Provident Service Corporation (a) Psychiatric Solutions, Inc. (a) RehabCare Group, Inc. (a) Res-Care, Inc. (a) Rural/Metro Corporation (a) Sun Healthcare Group, Inc. (a) Sunrise Senior Living, Inc. (a) Universal Health Services, Inc. - Class B WellCare Health Plans, Inc. (a) Health Care Technology - 0.7% Allscripts-Misys Healthcare Solutions, Inc. (a) AMICAS, Inc. (a) athenahealth, Inc. (a) Omnicell, Inc. (a) Life Sciences Tools & Services - 1.4% Bio-Rad Laboratories, Inc. - Class A (a) Bruker Corporation (a) Dionex Corporation (a) PerkinElmer, Inc. Pharmaceutical Product Development, Inc. Techne Corporation Pharmaceuticals - 2.2% Auxilium Pharmaceuticals, Inc. (a) BioForm Medical, Inc. (a) Caraco Pharmaceutical Laboratories Ltd. (a) Endo Pharmaceuticals Holdings, Inc. (a) Hi-Tech Pharmacal Company, Inc. (a) Jazz Pharmaceuticals, Inc. (a) King Pharmaceuticals, Inc. (a) Medicis Pharmaceutical Corporation Par Pharmaceutical Companies, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Health Care - 14.6% (Continued) Pharmaceuticals - 2.2% (Continued) Santarus, Inc. (a) $ ViroPharma, Inc. (a) VIVUS, Inc. (a) XenoPort, Inc. (a) Industrials - 15.4% Aerospace & Defense - 1.1% AerCap Holdings N.V. (a) AeroVironment, Inc. (a) Alliant Techsystems, Inc. (a) Argon ST, Inc. (a) Ceradyne, Inc. (a) Cubic Corporation Curtiss-Wright Corporation DynCorp International, Inc. - Class A (a) Esterline Technologies Corporation (a) GeoEye, Inc. (a) Stanley, Inc. (a) Taser International, Inc. (a) Air Freight & Logistics - 0.0% Atlas Air Worldwide Holdings, Inc. (a) Airlines - 0.7% Copa Holdings, S.A. - Class A JetBlue Airways Corporation (a) Pinnacle Airlines Corporation (a) SkyWest, Inc. Building Products - 0.5% Gibraltar Industries, Inc. (a) Owens Corning, Inc. (a) Commercial Services & Supplies - 1.9% ATC Technology Corporation (a) Cintas Corporation Consolidated Graphics, Inc. (a) EnergySolutions, Inc. Ennis, Inc. ICT Group, Inc. (a) M & F Worldwide Corporation (a) RINO International Corporation (a) Schawk, Inc. Standard Parking Corporation (a) Tetra Tech, Inc. (a) United Stationers, Inc. (a) Waste Connections, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Industrials - 15.4% (Continued) Commercial Services & Supplies - 1.9% (Continued) Waste Services, Inc. (a) $ Construction & Engineering - 1.2% AECOM Technology Corporation (a) Dycom Industries, Inc. (a) EMCOR Group, Inc. (a) Great Lakes Dredge & Dock Company Insituform Technologies, Inc. - Class A (a) Michael Baker Corporation (a) Shaw Group, Inc. (The) (a) Sterling Construction Company, Inc. (a) Electrical Equipment - 2.9% Acuity Brands, Inc. Advanced Battery Technologies, Inc. (a) A-Power Energy Generation Systems Ltd. (a) AZZ, Inc. Baldor Electric Company Brady Corporation - Class A China BAK Battery, Inc. (a) Ener1, Inc. (a) Energy Conversion Devices, Inc. (a) Evergreen Solar, Inc. (a) Fushi Copperweld, Inc. (a) General Cable Corporation (a) GrafTech International Ltd. (a) Harbin Electric, Inc. (a) II-VI, Inc. (a) Regal-Beloit Corporation SunPower Corporation - Class A (a) Thomas & Betts Corporation (a) Woodward Governor Company Industrial Conglomerates - 0.1% Carlisle Companies, Inc. Machinery - 4.6% Alamo Group, Inc. American Railcar Industries, Inc. Ampco-Pittsburgh Corporation Astec Industries, Inc. (a) Barnes Group, Inc. China Yuchai International Ltd. Colfax Corporation (a) Dynamic Materials Corporation Force Protection, Inc. (a) Graham Corporation Harsco Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Industrials - 15.4% (Continued) Machinery - 4.6% (Continued) Manitowoc Company, Inc. (The) $ Middleby Corporation (a) Miller Industries, Inc. (a) Mueller Industries, Inc. NACCO Industries, Inc. - Class A Oshkosh Corporation Pentair, Inc. Sauer-Danfoss, Inc. (a) Snap-on, Inc. SPX Corporation Timken Company Titan International, Inc. Toro Company (The) Trimas Corporation (a) Trinity Industries, Inc. Twin Disc, Inc. Valmont Industries, Inc. Watts Water Technologies, Inc. - Class A Marine - 0.7% DryShips, Inc. (a) Euroseas Ltd. Excel Maritime Carriers Ltd. (a) Genco Shipping & Trading Ltd. (a) Horizon Lines, Inc. International Shipholding Corporation Navios Maritime Holdings, Inc. Paragon Shipping, Inc. Professional Services - 0.8% FTI Consulting, Inc. (a) ICF International, Inc. (a) Kforce, Inc. (a) School Specialty, Inc. (a) VSE Corporation Road & Rail - 0.2% AMERCO (a) Arkansas Best Corporation Avis Budget Group, Inc. (a) Trading Companies & Distributors - 0.7% Aircastle Ltd. Applied Industrial Technologies, Inc. Interline Brands, Inc. (a) RSC Holding, Inc. (a) United Rentals, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 18.1% Communications Equipment - 3.5% 3Com Corporation (a) $ Acme Packet, Inc. (a) ADC Telecommunications, Inc. (a) Alvarion Ltd. (a) Aruba Networks, Inc. (a) Bel Fuse, Inc. - Class B Ceragon Networks Ltd. (a) Ciena Corporation (a) CommScope, Inc. (a) Digi International, Inc. (a) EMS Technologies, Inc. (a) Globecomm Systems, Inc. (a) Hughes Communications, Inc. (a) InterDigital, Inc. (a) JDS Uniphase Corporation (a) Loral Space & Communications, Inc. (a) Plantronics, Inc. Polycom, Inc. (a) Qiao Xing Universal Telephone, Inc. (a) Tekelec (a) Tellabs, Inc. (a) Computers & Peripherals - 0.8% Hypercom Corporation (a) Lexmark International, Inc. - Class A (a) NCR Corporation (a) Novatel Wireless, Inc. (a) QLogic Corporation (a) Quantum Corporation (a) Synaptics, Inc. (a) Electronic Equipment, Instruments & Components - 2.8% Agilysys, Inc. Anixter International, Inc. (a) AVX Corporation CPI International, Inc. (a) CTS Corporation Daktronics, Inc. Gerber Scientific, Inc. (a) L-1 Identity Solutions, Inc. (a) Measurement Specialties, Inc. (a) Multi-Fineline Electronix, Inc. (a) National Instruments Corporation Plexus Corporation (a) Rofin-Sinar Technologies, Inc. (a) SMART Modular Technologies (WWH), Inc. (a) Vishay Intertechnology, Inc. (a) Zygo Corporation (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 18.1% (Continued) Internet Software & Services - 1.4% AOL, Inc. (a) $ Art Technology Group, Inc. (a) Digital River, Inc. (a) EarthLink, Inc. GSI Commerce, Inc. (a) IAC/InterActiveCorporation (a) InfoSpace, Inc. (a) Internap Network Services Corporation (a) j2 Global Communications, Inc. (a) Limelight Networks, Inc. (a) Move, Inc. (a) Rackspace Hosting, Inc. (a) SAVVIS, Inc. (a) SINA Corporation (a) IT Services - 2.5% Acxiom Corporation (a) Broadridge Financial Solutions, Inc. CIBER, Inc. (a) CSG Systems International, Inc. (a) Euronet Worldwide, Inc. (a) Genpact Ltd. (a) Global Cash Access Holdings, Inc. (a) Integral Systems, Inc. (a) Ness Technologies, Inc. (a) Online Resources Corporation (a) Sapient Corporation (a) TeleTech Holdings, Inc. (a) TNS, Inc. (a) Unisys Corporation (a) VeriFone Holdings, Inc. (a) Semiconductors & Semiconductor Equipment - 3.7% Advanced Analogic Technologies, Inc. (a) Amkor Technology, Inc. (a) Atmel Corporation (a) Conexant Systems, Inc. (a) Cymer, Inc. (a) Entropic Communications, Inc. (a) Fairchild Semiconductor International, Inc. (a) FormFactor, Inc. (a) Integrated Device Technology, Inc. (a) Integrated Silicon Solution, Inc. (a) Intersil Corporation - Class A Lattice Semiconductor Corporation (a) Micrel, Inc. MKS Instruments, Inc. (a) OmniVision Technologies, Inc. (a) PMC-Sierra, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Information Technology - 18.1% (Continued) Semiconductors & Semiconductor Equipment - 3.7% (Continued) RF Micro Devices, Inc. (a) $ Sigma Designs, Inc. (a) Silicon Storage Technology, Inc. (a) Skyworks Solutions, Inc. (a) Teradyne, Inc. (a) Tessera Technologies, Inc. (a) TriQuint Semiconductor, Inc. (a) Ultra Clean Holdings, Inc. (a) Software - 3.4% Blackboard, Inc. (a) Bottomline Technologies, Inc. (a) Cadence Design Systems, Inc. (a) CDC Corporation - Class A (a) Deltek, Inc. (a) Double-Take Software, Inc. (a) FalconStor Software, Inc. (a) Fortinet, Inc. (a) JDA Software Group, Inc. (a) Net 1 UEPS Technologies, Inc. (a) Novell, Inc. (a) Progress Software Corporation (a) Radiant Systems, Inc. (a) Renaissance Learning, Inc. SonicWALL, Inc. (a) Sybase, Inc. (a) Synopsys, Inc. (a) Take-Two Interactive Software, Inc. (a) Taleo Corporation - Class A (a) TeleCommunication Systems, Inc. (a) THQ, Inc. (a) Materials - 4.3% Chemicals - 2.0% Albemarle Corporation Ashland, Inc. Cabot Corporation Cytec Industries, Inc. Huntsman Corporation Innophos Holdings, Inc. Intrepid Potash, Inc. (a) KMG Chemicals, Inc. NewMarket Corporation PolyOne Corporation (a) RPM International, Inc. Senomyx, Inc. (a) Valspar Corporation (The) Zoltek Companies, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Materials - 4.3% (Continued) Construction Materials - 0.1% United States Lime & Minerals, Inc. (a) $ Containers & Packaging - 0.5% Bemis Company, Inc. Boise, Inc. (a) Graphic Packaging Holding Company (a) Sonoco Products Company Metals & Mining - 0.7% Aurizon Mines Ltd. (a) Coeur d'Alene Mines Corporation (a) Commercial Metals Company Gammon Gold, Inc. (a) Jaguar Mining, Inc. (a) North American Palladium Ltd. (a) NovaGold Resources, Inc. (a) Olympic Steel, Inc. Silver Standard Resources, Inc. (a) Silvercorp Metals, Inc. U.S. Energy Corporation (a) Paper & Forest Products - 1.0% Clearwater Paper Corporation (a) Domtar Corporation (a) KapStone Paper & Packaging Corporation (a) P.H. Glatfelter Company Verso Paper Corporation (a) Wausau Paper Corporation (a) Telecommunication Services - 0.7% Diversified Telecommunication Services - 0.5% Consolidated Communications Holdings, Inc. Level 3 Communications, Inc. (a) PAETEC Holding Corporation (a) tw telecom, inc. (a) Wireless Telecommunication Services - 0.2% Leap Wireless International, Inc. (a) MetroPCS Communications, Inc. (a) Utilities - 1.4% Electric Utilities - 0.3% NV Energy, Inc. Westar Energy, Inc. Gas Utilities - 0.7% AGL Resources, Inc. Atmos Energy Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 99.8% (Continued) Shares Value Utilities - 1.4% (Continued) Gas Utilities - 0.7% (Continued) China Natural Gas, Inc. (a) $ Energen Corporation Laclede Group, Inc. (The) UGI Corporation Independent Power Producers & Energy Traders - 0.2% Dynegy, Inc. (a) Mirant Corporation (a) Multi-Utilities - 0.2% Alliant Energy Corporation Total Common Stocks - 99.8%(Cost$20,865,197) $ Other Assets in Excess of Liabilities-0.2% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. See accompanying notes to Schedules of Investments. TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS January 31, 2010 (Unaudited) 1. Securities valuation The portfolio securities of the TFS Market Neutral Fund and the TFS Small Cap Fund (the “Funds”) are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale price on the exchanges on which they are primarily traded.However, if the last sale price on the NYSE is different than the last sale price on any other exchange, the NYSE price will be used.If there are no sales on that day, the securities are valued at the mean of the most recent bid and ask prices on the NYSE or other primary exchange.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the mean between the closing bid and ask prices as reported by NASDAQ.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith under the supervision of the Board of Trustees of the TFS Capital Investment Trust.Such methods of fair valuation may include, but are not limited to: multiple of earnings, discount from market of a similar freely traded security, or a combination of these and other methods. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments and securities sold short as of January 31, 2010: TFS Market Neutral Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
